Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT (this “Amendment”), dated as of September 23, 2009, among PENN
NATIONAL GAMING, INC., a Pennsylvania corporation (the “Borrower”), DEUTSCHE
BANK SECURITIES INC., WELLS FARGO SECURITIES, LLC, BANC OF AMERICA SECURITIES
LLC and RBS SECURITIES INC., as co-lead arrangers and co-book running managers
(in such capacities, the “Co-Lead Arrangers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION and BANK OF AMERICA, N.A., as syndication agents (in such
capacities, the “Syndication Agents”), the Lenders (as defined below) party
hereto, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Swingline Lender,
Administrative Agent and Collateral Agent under the Credit Agreement (as defined
below), WACHOVIA BANK NATIONAL ASSOCIATION, as L/C Lender under the Credit
Agreement, and the other parties hereto to the Credit Agreement, dated as of
October 3, 2005 (as amended, modified or supplemented through the date hereof,
the “Credit Agreement”), among the Borrower, the subsidiary guarantors party
thereto from time to time (the “Guarantors”), the lenders from time to time
party thereto (the “Lenders”), the L/C Lenders party thereto, DEUTSCHE BANK
SECURITIES INC., GOLDMAN SACHS CREDIT PARTNERS L.P. and LEHMAN BROTHERS INC., as
joint lead arrangers and joint bookrunners, GOLDMAN SACHS CREDIT PARTNERS L.P.
and LEHMAN COMMERCIAL PAPER INC., as co-syndication agents, DEUTSCHE BANK TRUST
COMPANY AMERICAS, as swingline lender (in such capacity, together with its
successors in such capacity, the “Swingline Lender”), as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, together with
its successors in such capacity, the “Collateral Agent”), and CALYON NEW YORK
BRANCH, WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF SCOTLAND, as
co-documentation agents.

 

WHEREAS, the Borrower has requested, and certain Revolving Lenders (“Extending
Revolving Lenders”) have agreed, upon the terms and subject to the conditions
set forth herein, to extend the maturity of all or a portion of their respective
Revolving Commitments and Revolving Loans to July 3, 2012;

 

WHEREAS, the Borrower has requested, and certain Persons (“Incremental Tranche B
Revolving Lenders”) have agreed, upon the terms and subject to the conditions
set forth herein and in a Tranche B Revolving Lender Addendum substantially in
the form of Annex A hereto (“Tranche B Revolving Lender Addendum”), executed and
delivered by each such Incremental Tranche B Revolving Lender, to hold Tranche B
Revolving Commitments (as defined below) (the “Incremental Tranche B Revolving
Commitments”); and

 

WHEREAS, the Borrower has requested that the Lenders agree, upon the terms and
subject to the conditions set forth herein, to amend certain provisions of the
Credit Agreement to, among other things, permit Borrower Loan Purchases (as
defined below);

 

NOW THEREFORE, in consideration of the mutual agreements contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 


SECTION 1.                                DEFINED TERMS.  UNLESS OTHERWISE
INDICATED, ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT AGREEMENT.


 


SECTION 2.                                AMENDMENTS TO THE CREDIT AGREEMENT.


 

Effective as of the Second Amendment Effective Date (as defined below), the
Credit Agreement is amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                  Section 1.01 of the Credit Agreement is
hereby amended:

 

(I)                                     BY DELETING THE DEFINITIONS OF
“CONSOLIDATED SENIOR LEVERAGE RATIO”, “INCREMENTAL TERM A/B LOAN COMMITMENTS”
AND “INCREMENTAL TERM A/B LOANS”;

 

(II)                                  BY ADDING THE FOLLOWING NEW DEFINITIONS TO
APPEAR IN PROPER ALPHABETICAL ORDER:

 

“Auction Amount” shall have the meaning provided in Exhibit P hereto.

 

“Auction Manager” shall mean DBSI (or such other financial institution as shall
be selected by the Borrower in a written notice to the Administrative Agent) in
its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit P hereto; provided, however, the Auction Manager, with the
prior written consent of the Borrower, may amend or modify the procedures,
notices, bids and Borrower Assignment Agreement in connection with any Borrower
Loan Purchase (but excluding economic terms of a particular auction after any
Lender has validly tendered Term Loans requested in an offer relating to such
auction, other than to increase the Auction Amount or raise the Discount Range
applicable to such auction); provided, further, that no such amendments or
modifications may be implemented after 24 hours prior to the date and time
return bids are due in such auction.

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower pursuant to Section 13.05(d), an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

“Borrower Assignment Effective Date” shall have the meaning provided in
Section 13.05(d).

 

“Borrower Letter” shall mean a Borrower Letter substantially in the form
attached as Exhibit Q hereto.

 

“Borrower Loan Purchase” shall mean any purchase of Term Loans (other than Term
A Facility Loans) by Borrower pursuant to Section 13.05(d).

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars, at a location and pursuant to documentation in form and substance
reasonably satisfactory to each of the Administrative Agent, the L/C Lender (in
the case of obligations owing to the L/C Lender) and the Swingline Lender (in
the case of obligations owing to the Swingline Lender) (and “Cash Collateral”
and “Cash Collateralization” have corresponding meanings).

 

“Consolidated Senior Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Indebtedness as of such date,
minus, without duplication, all unsecured Indebtedness of Borrower and its
Restricted Subsidiaries as of such date, to (b) Consolidated EBITDA for the Test
Period in respect of such date.  The calculation of Consolidated Senior Secured
Leverage Ratio shall be subject to Section 10.08(e).

 

2

--------------------------------------------------------------------------------


 

“Discount Range” shall have the meaning provided in Exhibit P hereto.

 

“Excluded Information” shall have the meaning provided in Section 12.06.

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Extended Loans/Commitments” shall mean Extended Term Loans and/or Extended
Revolving Commitments.

 

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series).

 

“Incremental Existing Tranche Revolving Commitments” shall have the meaning set
forth in Section 2.12(a).

 

“Incremental Revolving Commitments” shall mean the New Incremental Revolving
Commitments and the Incremental Existing Tranche Revolving Commitments.

 

“Incremental Tranche B Revolving Commitments” shall have the meaning provided in
the Second Amendment.

 

3

--------------------------------------------------------------------------------


 

“Incremental Tranche B Revolving Lenders” shall have the meaning provided in the
Second Amendment.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action authorizing
or indicating its consent to or acquiescence in any such proceeding or
appointment; provided, however, that a Lender Insolvency Event shall not be
deemed to exist solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or its Parent Company by a Governmental
Authority or an instrumentality thereof.

 

“New Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.12(a).

 

“New Incremental Revolving Loan” shall have the meaning set forth in
Section 2.12(a).

 

“New Incremental Revolving Loan Facility” shall mean each credit facility
comprising a series or Tranche of New Incremental Revolving Commitments and any
related New Incremental Revolving Loans.

 

“New Incremental Revolving Loan Maturity Date” shall mean, with respect to any
New Incremental Revolving Commitments and any related New Incremental Revolving
Loans, the maturity date thereof as determined in accordance with
Section 2.12(c).

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).

 

“Second Amendment” shall mean the Second Amendment to this Agreement.

 

“Second Amendment Effective Date” shall mean the date of the satisfaction of the
conditions referred to in Section 7 of the Second Amendment.

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).

 

“Total Tranche B Revolving Commitments” shall mean, at any time, the Tranche B
Revolving Commitments of all the Tranche B Revolving Lenders at such time.

 

“Tranche A Letter of Credit” shall mean a Letter of Credit with an expiration
date on or before the fifth Business Day preceding the Tranche A R/C Maturity
Date.

 

“Tranche A R/C Maturity Date” shall mean October 3, 2010.

 

“Tranche A Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Tranche A Revolving
Loans hereunder, as the same may be (a) changed pursuant to Section 13.05(b),
(b) reduced or terminated

 

4

--------------------------------------------------------------------------------


 

from time to time pursuant to Sections 2.04 and/or 11.01, as applicable, or
(c) increased or otherwise adjusted from time to time in accordance with this
Agreement, including pursuant to Section 2.12.

 

“Tranche A Revolving Lenders” shall mean the Lenders from time to time holding
Tranche A Revolving Loans and/or a Tranche A Revolving Commitment as in effect
from time to time.

 

“Tranche A Revolving Loans” shall mean Revolving Loans made in respect of
Tranche A Revolving Commitments.

 

“Tranche B Letter of Credit” shall mean a Letter of Credit with an expiration
date after the fifth Business Day preceding the Tranche A R/C Maturity Date.

 

“Tranche B R/C Maturity Date” shall mean July 3, 2012.

 

“Tranche B Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Tranche B Revolving
Loans hereunder, as the same may be (a) changed pursuant to Section 13.05(b),
(b) reduced or terminated from time to time pursuant to Sections 2.04 and/or
11.01, as applicable, or (c) increased or otherwise adjusted from time to time
in accordance with this Agreement, including pursuant to Section 2.12.

 

“Tranche B Revolving Lenders” shall mean the Lenders from time to time holding
Tranche B Revolving Loans and/or a Tranche B Revolving Commitment as in effect
from time to time.

 

“Tranche B Revolving Loans” shall mean Revolving Loans made in respect of
Tranche B Revolving Commitments.

 

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) Borrower and its Subsidiaries
shall not own, directly or indirectly, in excess of 60% of the Equity Interests
of such joint venture, (ii) all Investments in, and other transactions entered
into with, such joint venture by Borrower or any of its Restricted Subsidiaries
were made in compliance with this Agreement and (iii) no Affiliate (other than
Borrower or any Subsidiary) or officer or director of Borrower or any of its
Subsidiaries owns any Equity Interest, or has any material economic interest, in
such joint venture.

 

(III)                               BY RESTATING THE FOLLOWING DEFINITIONS IN
THEIR ENTIRETY AS FOLLOWS:

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Lead Arrangers, Co-Syndication Agents and/or Co-Documentation Agents, as
applicable.  All discretionary authority vested in Collateral Agent hereunder
may be exercised in consultation with Lead Arrangers and/or counsel to Lead
Arrangers and Administrative Agent.

 

“Alternate Base Rate” shall mean for any day, the greatest of (i) the corporate
base rate of interest announced by Administrative Agent from time to time,
changing effective on the date of announcement of said corporate base rate
changes, (ii) the Federal Funds Rate plus 0.50% per annum and (iii) the LIBO
Rate for an Interest Period of one-month beginning on such day (or if such day
is not a Business Day, on the immediately preceding Business Day) plus 100 basis
points; provided, however, that the Alternate Base Rate shall not equal the rate
set forth in the

 

5

--------------------------------------------------------------------------------


 

foregoing clause (iii) for more than thirty (30) days in any 12-month period. 
The corporate base rate is not necessarily the lowest rate charged by
Administrative Agent to its customers.

 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D) and
(ii) solely for purposes of Borrower Loan Purchases, Borrower; provided,
however, that, other than as set forth in clause (ii) of this definition,
neither Borrower nor any of Borrower’s Affiliates or Subsidiaries shall be an
Eligible Assignee.

 

“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term A Facility Maturity Date, the Term B Facility Maturity Date, the latest New
Incremental Term Loan Maturity Date and the latest final maturity date
applicable to any Extended Term Loans.

 

“Incremental Commitment Amount” shall mean $700.0 million (as the same may be
reduced or terminated from time to time pursuant to Section 2.04); provided,
however, that in no event shall the aggregate amount of all Incremental
Revolving Commitments provided pursuant to Section 2.12 exceed $200.0 million. 
Notwithstanding the foregoing, the Incremental Commitment Amount (and, in the
case of Incremental Revolving Commitments, the permitted amount of Incremental
Revolving Commitments referred to in the preceding sentence) shall exclude, and
not be reduced by, (i) the Incremental Tranche B Revolving Commitments extended
on the Second Amendment Effective Date or (ii) the amount of Incremental Term
Loan Commitments and Incremental Revolving Commitments that are used,
concurrently with the extension of such Incremental Commitments, to repay
then-outstanding Term Loans, in the case of Incremental Term Loan Commitments,
or to repay, replace and terminate then-outstanding Revolving Commitments and
Revolving Loans, in the case of Incremental Revolving Commitments and, in each
case, to pay fees and expenses directly related to the extension of such
Incremental Commitments.

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments, the
Incremental Term B Loan Commitments and the New Incremental Term Loan
Commitments.

 

“Incremental Term Loan Commitments” shall mean the Incremental Term B Loan
Commitments and the New Incremental Term Loan Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term B Loans and the New
Incremental Term Loans.

 

“Lender Default” shall mean, in respect of any Lender, (i) such Lender has
failed, for more than one (1) Business Day, to comply with its obligations under
this Agreement to make a Loan, make a payment to the L/C Lender in respect of an
L/C Disbursement and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each a “funding obligation”), (ii) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted generally (excluding bona
fide disputes) on its funding obligations under other loan agreements or credit
agreements or other similar agreements or (iii) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender.  Any determination of a
Lender Default under clauses (i) through (iii) above will be made by the
Administrative Agent in its reasonable discretion acting in good faith.

 

“R/C Maturity Date” shall mean (a) the Tranche A R/C Maturity Date in the case
of Tranche A Revolving Commitments or Tranche A Letters of Credit, (b) the
Tranche B R/C Maturity Date in the case of Tranche B Revolving Commitments or
Tranche B Letters of Credit and

 

6

--------------------------------------------------------------------------------


 

(c) the maturity date set forth in the applicable Extension Amendment or
Incremental Joinder Agreement in the case of any other Tranche of Revolving
Commitments.  Unless the context otherwise requires, references to the R/C
Maturity Date in this Agreement shall mean the latest maturity date of any
Tranche of Revolving Commitments then in effect.

 

“Required Tranche Lenders” shall mean:  (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, in respect of such Tranche and then outstanding;
(b) with respect to Lenders having Term A Facility Loans or Term A Facility
Commitments, Lenders having more than 50% of the aggregate sum of the Term A
Facility Loans and Term A Facility Commitments then outstanding; (c) with
respect to Lenders having Term B Facility Loans, Term B Facility Commitments or
Incremental Term B Loan Commitments, Lenders having more than 50% of the
aggregate sum of the Term B Facility Loans, Term B Facility Commitments and
Incremental Term B Loan Commitments then outstanding; and (d) for each New
Incremental Term Loan Facility, if applicable, with respect to Lenders having
New Incremental Term Loans or New Incremental Term Loan Commitments, in each
case, in respect of such New Incremental Term Loan Facility, Lenders having more
than 50% of the aggregate sum of such New Incremental Term Loans and New
Incremental Term Loan Commitments then outstanding.

 

“Revolving Availability Period” shall mean, (i) with respect to the Tranche A
Revolving Commitments, the period from and including the Closing Date to but
excluding the earlier of the Tranche A R/C Maturity Date and the date of
termination of the Tranche A Revolving Commitments, (ii) with respect to Tranche
B Revolving Commitments, the period from and including the Second Amendment
Effective Date to but excluding the earlier of the Tranche B R/C Maturity Date
and the date of termination of the Tranche B Revolving Commitments and
(iii) with respect to any other Tranche of Revolving Commitments, the period
from and including the date such Tranche of Revolving Commitments is established
to but excluding the earlier of the maturity date set forth in the applicable
Extension Amendment or Incremental Joinder Agreement and the date of termination
of such Tranche of Revolving Commitments.  Unless the context otherwise
requires, references in this Agreement to the Revolving Availability Period
shall mean the Revolving Availability Period ending on the latest R/C Maturity
Date then in effect.

 

“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments and the Term A Facility Loans.

 

“Term A Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, Lenders from
time to time holding any Term A Facility Loans, as the case may be, after giving
effect to any assignments thereof permitted by Section 13.05(b).

 

“Term A Facility Loans” shall mean, collectively, term loans made pursuant to
Section 2.01(b).

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility, any New Incremental Term Loan Facilities
and the credit facilities comprising the Extended Term Loans, if any.

 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans, any Extended Term Loans and any New Incremental Term Loans.

 

7

--------------------------------------------------------------------------------


 

“Tranche” shall mean (i) with respect to Lenders, each of the following classes
of Lenders:  (a) Lenders having Tranche A Revolving Loans or Tranche A Revolving
Commitments, (b) Lenders having Tranche B Revolving Loans or Tranche B Revolving
Commitments, (c) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment or Incremental
Joinder Agreement, (d) Lenders having Term A Facility Commitments or Term A
Facility Loans, (e) Lenders having Term B Facility Commitments, Incremental Term
B Loan Commitments or Term B Facility Loans and (f) Lenders having such other
Tranche of Term Loan Commitments or Term Loans created pursuant to an Extension
Amendment or Incremental Joinder Agreement, and (ii) with respect to Loans or
Commitments, each of the following classes of Loans or Commitments:  (a) Tranche
A Revolving Loans or Tranche A Revolving Commitments, (b) Tranche B Revolving
Loans or Tranche B Revolving Commitments, (c) such other Tranche of Revolving
Commitments or Revolving Loans created pursuant to an Extension Amendment or
Incremental Joinder Agreement, (d) Term A Facility Commitments or Term A
Facility Loans, (e) Term B Facility Commitments, Incremental Term B Loan
Commitments or Term B Facility Loans and (f) such other Tranche of Term Loan
Commitments or Term Loans created pursuant to an Extension Amendment or
Incremental Joinder Agreement.

 

(IV)                              BY AMENDING THE DEFINITION OF “ADJUSTED NET
INCOME” BY REPLACING CLAUSE (B) OF SUCH DEFINITION WITH THE FOLLOWING:

 

“(B) ANY NON-RECURRING OR EXTRAORDINARY ITEMS OF INCOME (INCLUDING CANCELLATION
OF INDEBTEDNESS INCOME) OR NON-RECURRING OR EXTRAORDINARY ITEMS OF COST OR
EXPENSE FOR SUCH PERIOD AND THE NET TAX CONSEQUENCES THEREOF FOR SUCH PERIOD (AS
DETERMINED IN GOOD FAITH BY BORROWER), EXCEPT THAT ADJUSTED NET INCOME FOR SUCH
PERIOD SHALL BE INCREASED (TO THE EXTENT NOT OTHERWISE INCLUDED IN ADJUSTED NET
INCOME) BY THE AMOUNT OF INSURANCE PROCEEDS RECEIVED DURING SUCH PERIOD IN
RESPECT OF ANY CASUALTY EVENT; PROVIDED, HOWEVER, THAT (A) SUCH AMOUNT OF
INSURANCE PROCEEDS PLUS THE ADJUSTED NET INCOME (EXCLUDING SUCH INSURANCE
PROCEEDS), IF ANY, ATTRIBUTABLE TO THE PROPERTY SUBJECT TO SUCH CASUALTY EVENT
FOR SUCH PERIOD SHALL NOT EXCEED (B) AN AMOUNT EQUAL TO THE ADJUSTED NET INCOME
ATTRIBUTABLE TO SUCH PROPERTY FOR THE PREVIOUS TEST PERIOD MOST RECENTLY ENDED
PRIOR TO THE DATE OF SUCH CASUALTY EVENT (CALCULATED ON A PRO FORMA ANNUALIZED
BASIS TO THE EXTENT SUCH PROPERTY WAS NOT OPERATIONAL FOR THE FULL PREVIOUS TEST
PERIOD)”.

 

(V)                                 BY AMENDING THE DEFINITION OF “ADJUSTED NET
INCOME” BY REPLACING CLAUSE (G) OF SUCH DEFINITION WITH THE FOLLOWING:

 

“(G)  INCOME OF ANY UNRESTRICTED SUBSIDIARIES, JOINT VENTURES (OTHER THAN JOINT
VENTURES THAT ARE RESTRICTED SUBSIDIARIES) OR 50% OR LESS-OWNED ENTITIES, EXCEPT
THAT ADJUSTED NET INCOME SHALL BE INCREASED (TO THE EXTENT NOT OTHERWISE
INCLUDED IN ADJUSTED NET INCOME) TO THE EXTENT OF THE AMOUNT OF DIVIDENDS OR
OTHER DISTRIBUTIONS OR PAYMENTS (INCLUDING MANAGEMENT FEES) ACTUALLY RECEIVED IN
CASH FROM SUCH UNRESTRICTED SUBSIDIARIES, JOINT VENTURES OR 50% OR LESS-OWNED
ENTITIES”.

 

(VI)                              BY AMENDING THE DEFINITION OF “CASH
EQUIVALENTS” BY DELETING THE “OR” BEFORE CLAUSE (G) OF SUCH DEFINITION AND
ADDING THE FOLLOWING AFTER SUCH CLAUSE (G) AND BEFORE THE “.”:

 

“; or (h) solely with respect to any Foreign Subsidiary, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the country in which
such Foreign Subsidiary maintains its chief executive office and principal place
of business, or issued by any agency of such country and backed by the full
faith and credit of such country, in each case maturing within one year from the
date of acquisition, so long as the indebtedness of such country is rated at
least “A”

 

8

--------------------------------------------------------------------------------


 

or the equivalent thereof by S&P or “A2” or the equivalent thereof by Moody’s
and (ii) time deposits, certificates of deposit or bankers’ acceptances issued
by any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business, and whose short-term commercial paper rating
from S&P is at least “A-1” or the equivalent thereof or from Moody’s is at least
“P-1” or the equivalent thereof and maturing within one year of the date of
acquisition.”

 

(VII)                           BY AMENDING THE DEFINITION OF “CONSOLIDATED
EBITDA” BY REPLACING CLAUSE (4) OF SUCH DEFINITION WITH THE FOLLOWING:

 

“(4) any extraordinary non-cash items (other than cancellation of indebtedness
income)”.

 

(VIII)                        BY AMENDING THE DEFINITION OF “DEBT ISSUANCE” TO
REPLACE EACH OCCURRENCE OF THE TERM “CONSOLIDATED SENIOR LEVERAGE RATIO” IN SUCH
DEFINITION WITH THE TERM “CONSOLIDATED SENIOR SECURED LEVERAGE RATIO”.

 

(IX)                                BY AMENDING THE DEFINITION OF “EXCESS CASH
FLOW” BY INSERTING THE FOLLOWING AFTER “COMMITMENTS)” AND BEFORE THE “;” AT THE
END OF THE FIRST SENTENCE OF CLAUSE (H) OF SUCH DEFINITION:

 

“and excluding Indebtedness repurchased, redeemed, retired, acquired, defeased
or cancelled pursuant to clause (n) of Section 10.10 hereof”.

 

(X)                                   BY AMENDING THE DEFINITION OF “FIXED
CHARGES” BY REPLACING THE PHRASE “ASSET SALES NOT IN THE ORDINARY COURSE OF
BUSINESS” IN CLAUSE (C) OF SUCH DEFINITION WITH THE FOLLOWING:

 

“(x) Asset Sales not in the ordinary course of business or (y) non-recurring or
extraordinary items (including cancellation of indebtedness income), in each
case, to the extent that such Asset Sales or non-recurring or extraordinary
items are (A) excluded from Adjusted Net Income pursuant to the definition
thereof and (B) otherwise not included in Consolidated EBITDA pursuant to the
definition thereof”.

 

(XI)                                BY AMENDING THE DEFINITION OF “INTEREST
PERIOD” BY INSERTING “OF SUCH REVOLVING LOAN” IMMEDIATELY AFTER EACH REFERENCE
TO “R/C MATURITY DATE” IN SUCH DEFINITION.

 

(XII)                             BY AMENDING THE DEFINITION OF “INVESTMENTS” BY
REPLACING CLAUSE (Y) OF THE PROVISO OF SUCH DEFINITION WITH THE FOLLOWING:

 

“(y) the amount of Investments in such Subsidiary that was deemed to have been
made (directly or indirectly) at the time of, or has been made (directly or
indirectly) since, the Designation of such Subsidiary as an Unrestricted
Subsidiary, to the extent that such amount constitutes an outstanding Investment
under clauses (i), (j), (l) or (m) of Section 10.04 at the time of such
Revocation”.

 

(XIII)                          BY AMENDING THE DEFINITION OF “L/C LIABILITY” BY
REPLACING THE SECOND SENTENCE OF SUCH DEFINITION WITH THE FOLLOWING:

 

“The L/C Liability of any Revolving Lender at any time shall mean such Revolving
Lender’s participations and obligations in respect of outstanding Letters of
Credit at such time”.

 

9

--------------------------------------------------------------------------------


 

(XIV)                         BY AMENDING THE DEFINITION OF “LIBO RATE” BY
ADDING THE FOLLOWING AFTER THE FIRST SENTENCE OF SUCH DEFINITION:

 

“Notwithstanding the foregoing, for purposes of clause (c) of the definition of
Alternate Base Rate, the rates referred to above shall be the rates as of
11:00 a.m., London, England time, on the date of determination (rather than the
second Business Day preceding the date of determination).”

 

(XV)                            BY AMENDING THE DEFINITION OF “MAINTENANCE
CAPITAL EXPENDITURES” BY REPLACING THE PHRASE “WHICH MATERIALLY ADD TO OR
SIGNIFICANTLY IMPROVE ANY SUCH PROPERTY” IN SUCH DEFINITION WITH THE FOLLOWING:

 

“(x) which materially add to or significantly improve any such property or
(y) expended with Net Available Proceeds from Casualty Events”.

 

(XVI)                         BY AMENDING THE DEFINITION OF “PERMITTED
ACQUISITION” BY REPLACING THE PHRASE “ALL OR SUBSTANTIALLY ALL THE ASSETS OF, OR
ALL THE EQUITY INTERESTS IN, A PERSON OR BUSINESS OF A PERSON” IN SUCH
DEFINITION WITH THE FOLLOWING:

 

“all or substantially all the business, property or assets of, or Equity
Interests in, a person or any division or line of business of a person”.

 

(XVII)                      BY AMENDING THE DEFINITION OF “PERMITTED
SUBORDINATED INDEBTEDNESS” BY REPLACING CLAUSE (A) OF SUCH DEFINITION WITH THE
FOLLOWING:

 

“(a) (i) that contains subordination provisions that are reasonably satisfactory
to Lead Arrangers (it being understood that subordination provisions providing
that such Indebtedness is at least as subordinated in all material respects to
the Obligations then outstanding as the obligations under the Borrower
Outstanding Bond Indentures, as in effect on the date hereof, to the Obligations
are reasonably satisfactory to Lead Arrangers) or (ii) that contains
subordination provisions that are reasonably satisfactory to DBSI and”.

 

(XVIII)                   BY AMENDING THE DEFINITION OF “R/C PERCENTAGE” BY
ADDING THE FOLLOWING AFTER THE FIRST SENTENCE OF SUCH DEFINITION:

 

“For the purpose of determining the participation (and obligation) of a
Revolving Lender in respect of a Tranche B Letter of Credit, the R/C Percentage
of such Revolving Lender shall mean a fraction (expressed as a percentage) the
numerator of which is the Tranche B Revolving Commitment of such Revolving
Lender at such time and the denominator of which is the Total Tranche B
Revolving Commitments at such time.”

 

(XIX)                           BY AMENDING THE DEFINITION OF “TELERATE BRITISH
BANKERS ASSOC. INTEREST SETTLEMENT RATES PAGE” BY REPLACING THE PHRASE
“PAGE 3750 ON THE TELERATE SYSTEM INCORPORATED SERVICE” WITH THE PHRASE “REUTERS
SCREEN LIBOR01”.

 


(B)                                 SECTION 1.02 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE FOLLOWING TERMS AND RELATED CROSS-REFERENCES FROM
THE LIST OF DEFINITIONS IN SUCH SECTION: “INCREMENTAL REVOLVING COMMITMENT”,
“INCREMENTAL TERM A LOAN COMMITMENTS” AND “INCREMENTAL TERM A LOANS”.


 


(C)                                  SECTION 1.04 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY REPLACING THE SECOND SENTENCE THEREOF WITH THE FOLLOWING:

 

10

--------------------------------------------------------------------------------


 

“The “Class” of a Loan (or of a Commitment to make a Loan) refers to whether
such Loan is a Tranche A Revolving Loan, Tranche B Revolving Loan, any
particular Tranche of New Incremental Revolving Loans, any particular Tranche of
Revolving Loans created pursuant to an Extension Amendment, Term A Facility
Loan, Term B Facility Loan, any particular Tranche of New Incremental Term
Loans, any particular Tranche of Term Loans created pursuant to an Extension
Amendment or a Swingline Loan, each of which constitutes a Class.”

 


(D)                                 SECTION 2.01(A) OF THE CREDIT AGREEMENT IS
HEREBY RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            Revolving Loans.  With respect to each Tranche
of Revolving Commitments, each Revolving Lender holding Revolving Commitments in
respect of such Tranche agrees, severally and not jointly, on the terms and
conditions of this Agreement, to make revolving loans (the “Revolving Loans”) to
Borrower in Dollars from time to time, on any Business Day during the Revolving
Availability Period applicable to such Tranche, in an aggregate principal amount
at any one time outstanding not exceeding the amount of such Revolving
Commitment of such Revolving Lender in respect of such Tranche as in effect from
time to time; provided, however, that, after giving effect to any Borrowing of
Revolving Loans, (i) the sum of the aggregate principal amount of (without
duplication) all Revolving Loans and Swingline Loans then outstanding plus the
aggregate amount of all L/C Liabilities shall not exceed the Total Revolving
Commitments as in effect at such time, (ii) the Revolving Exposure of such
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitments
in effect at such time and (iii) the Revolving Exposure of such Revolving Lender
with respect to any particular Tranche of Revolving Commitments shall not exceed
such Revolving Lender’s Revolving Commitments in effect at such time in respect
of such Tranche.  Subject to the terms and conditions of this Agreement, during
the applicable Revolving Availability Period, Borrower may borrow, repay and
re-borrow the amount of the Revolving Commitments in respect of the relevant
Tranche by means of ABR Loans and LIBOR Loans.”

 

(e)                                  Section 2.01(d) of the Credit Agreement is
hereby amended by replacing the first sentence thereof with the following:

 

“No more than 30 separate Interest Periods in respect of LIBOR Loans may be
outstanding at any one time.”

 

(f)                                    Section 2.01(e)(i) of the Credit
Agreement is hereby amended by replacing clause (y) of the first sentence
thereof with the following:

 

“(y) (1) the sum of the total Revolving Exposures exceeding the Total Revolving
Commitments or (2) the Revolving Exposure of any Revolving Lender exceeding the
Revolving Commitments of such Lender then in effect;”.

 

(g)                                 Section 2.02 of the Credit Agreement is
hereby amended by adding the following after “R/C Percentage” and before the “.”
at the end of the third sentence of such section:

 

“(for the avoidance of doubt, for so long as multiple Tranches of Revolving
Commitments are outstanding, each borrowing of Revolving Loans shall be made pro
rata across all such Tranches (based on the aggregate Unutilized R/C Commitments
with respect to each such Tranche); provided, however, that borrowings of
Revolving Loans made on the Second Amendment Effective Date and on each
Incremental Effective Date may be made on such basis as shall result in all
Revolving Loans outstanding on the Second Amendment Effective Date or such
Incremental Effective Date, as applicable, (after giving effect to such
borrowings) being held by all

 

11

--------------------------------------------------------------------------------


 

Revolving Lenders (including Incremental Tranche B Revolving Lenders or any
Revolving Lender which is acquiring a new or additional Revolving Commitment on
such Incremental Effective Date, as applicable) ratably in accordance with their
Revolving Commitments (after giving effect to the extension of Incremental
Tranche B Revolving Commitments or the relevant Incremental Revolving
Commitments, as applicable); provided, further, that borrowings of Revolving
Loans made on or after the fifth Business Day preceding the R/C Maturity Date
applicable to a particular Tranche shall be made pro rata across all other
Tranches)”.

 

(h)                                 Section 2.03(a)(i) of the Credit Agreement
is hereby restated in its entirety as follows:

 

“(i) the aggregate amount of (A) all L/C Liabilities, plus the aggregate
principal amount of all the Revolving Loans and Swingline Loans then
outstanding, exceed at any time the Total Revolving Commitments as in effect at
such time or (B) all L/C Liabilities in respect of Tranche B Letters of Credit,
plus the aggregate principal amount of all the Tranche B Revolving Loans and
Swingline Loans (to the extent constituting Swingline Exposure in respect of
Tranche B Revolving Commitments) then outstanding, exceed at any time the Total
Tranche B Revolving Commitments as in effect at such time,”

 

(i)                                     Section 2.03(a)(ii) of the Credit
Agreement is hereby restated in its entirety as follows:

 

“the sum of the aggregate principal amount of all (i) Revolving Loans of any
Revolving Lender then outstanding, plus such Revolving Lender’s L/C Liability
plus such Revolving Lender’s Swingline Exposure exceed at any time such
Revolving Lender’s Revolving Commitment as in effect at such time or
(ii) Tranche B Revolving Loans of any Tranche B Revolving Lender then
outstanding, plus such Tranche B Revolving Lender’s L/C Liability in respect of
Tranche B Letters of Credit plus such Tranche B Revolving Lender’s Swingline
Exposure (with respect to its Tranche B Revolving Commitments)  exceed at any
time such Tranche B Revolving Lender’s Tranche B Revolving Commitment as in
effect at such time,”

 

(j)                                     Section 2.03(a)(v) of the Credit
Agreement is hereby restated in its entirety as follows:

 

“(v)                           the expiration date of any Letter of Credit
extend beyond the earlier of (x) the fifth Business Day preceding the next
succeeding R/C Maturity Date (or, in the case of Tranche B Letters of Credit
only, the 364th day after the Tranche B R/C Maturity Date) and (y) the date
twelve months following the date of such issuance for standby Letters of Credit
or 180 days after the date of such issuance for commercial documentary Letters
of Credit, unless the Required Revolving Lenders have approved such expiry date
in writing (but never beyond the fifth Business Day prior to the next succeeding
R/C Maturity Date (or, in the case of Tranche B Letters of Credit only, the
364th day after the Tranche B R/C Maturity Date)); provided, however, that any
standby Letter of Credit may be automatically extendible for periods of up to
one year (but never beyond the fifth Business Day prior to the next succeeding
R/C Maturity Date (or, in the case of Tranche B Letters of Credit only, the
364th day after the Tranche B R/C Maturity Date)).”

 

(k)                                  Section 2.03(b) of the Credit Agreement is
hereby amended by adding the following after “R/C Maturity Date” and before the
“.” at the end of the second sentence of such section:

 

“(or, in the case of Tranche B Letters of Credit only, the 364th day after the
Tranche B R/C Maturity Date)”.

 

(l)                                     Section 2.03(d) of the Credit Agreement
is hereby amended by replacing the fourth sentence thereof with the following:

 

12

--------------------------------------------------------------------------------


 

“Borrower hereby unconditionally agrees to pay and reimburse L/C Lender for the
amount of payment under such Letter of Credit in Dollars, together with interest
thereon at a rate per annum equal to the Alternate Base Rate in effect from time
to time plus the Applicable Margin applicable to (i) if such Letter of Credit is
a Tranche A Letter of Credit, Revolving Loans (determined based on such
Alternate Base Rate plus a weighted average of the Applicable Margins applicable
to each Tranche of Revolving Commitments then outstanding based on the
respective Revolving Commitments outstanding under each such Tranche) or (ii) if
such Letter of Credit is a Tranche B Letter of Credit, Tranche B Revolving
Loans, in each case, that are maintained as ABR Loans as are in effect from time
to time from the date payment was made to such beneficiary to the date on which
payment is due, such payment to be made not later than the first Business Day
after the date on which Borrower receives the applicable L/C Payment Notice (or
the second Business Day thereafter if such L/C Payment Notice is received on a
date that is not a Business Day or after 1:00 p.m. (New York City time) on a
Business Day).”

 

(m)                               Section 2.03(h) of the Credit Agreement is
hereby amended by replacing the first and second sentence thereof with the
following:

 

“Borrower shall pay to Administrative Agent, for the account of each Revolving
Lender, in respect of each Letter of Credit for which such Revolving Lender has
a L/C Liability, a letter of credit commission equal to (x) the rate per annum
equal to the Applicable Margin for (A) if such Letter of Credit is a Tranche A
Letter of Credit, Revolving Loans made by such Revolving Lender (determined
based on a weighted average of the Applicable Margins applicable to each Tranche
of Revolving Commitments held by such Revolving Lender based on such Revolving
Lender’s respective Revolving Commitments outstanding under each such Tranche)
or (B) if such Letter of Credit is a Tranche B Letter of Credit, Tranche B
Revolving Loans, in each case, that are LIBOR Loans in effect from time to time,
multiplied by (y) the daily Dollar Equivalent of the Stated Amount of each
Letter of Credit (such Dollar Equivalent to be determined in accordance with
Section 1.06) for the period from and including the date of issuance of each
Letter of Credit (i) in the case of a Letter of Credit which expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Letter of Credit which is drawn in full or is otherwise terminated
other than on the stated expiration date of such Letter of Credit, to and
excluding the date on such Letter of Credit is drawn in full or is terminated. 
Such commission will be non-refundable and is to be paid (1) quarterly in
arrears on each Quarterly Date, (2) on each R/C Maturity Date (other than in
respect of Letters of Credit with a stated expiration date after such R/C
Maturity Date) and (3) on the first day on or after the Tranche B R/C Maturity
Date upon which no Letters of Credit remain outstanding.”

 

(n)                                 Section 2.03(h) of the Credit Agreement is
hereby amended by adding the following after “Quarterly Date” and before the “.”
at the end of the third sentence thereof:

 

“and on the first day on or after the Tranche B R/C Maturity Date upon which no
Letters of Credit remain outstanding”.

 

(o)                                 Section 2.03(j) of the Credit Agreement is
hereby restated in its entirety as follows:

 

“If and to the extent that any Revolving Lender fails to pay an amount required
to be paid pursuant to Section 2.03(f) or 2.03(g) on the due date therefor, such
Revolving Lender shall pay to L/C Lender (through Administrative Agent) interest
on such amount for each day from and including such due date to but excluding
the date such payment is made at a rate per annum equal to the Federal Funds
Rate (as in effect from time to time) for the first three days and at the
interest rate (in effect from time to time) applicable to (A) if the relevant
Letter of Credit is a Tranche A

 

13

--------------------------------------------------------------------------------


 

Letter of Credit, Revolving Loans made by such Revolving Lender (determined
based on a weighted average of the rates applicable to each Tranche of Revolving
Commitments held by such Revolving Lender based on such Revolving Lender’s
respective Revolving Commitments outstanding under each such Tranche) or (B) if
the relevant Letter of Credit is a Tranche B Letter of Credit, Tranche B
Revolving Loans, in each case, that are maintained as ABR Loans for each day
thereafter.”

 

(p)                                 Section 2.04(a)(iv) of the Credit Agreement
is hereby amended by deleting the phrase “, and to zero on the date that is the
third anniversary of the Closing Date” at the end of such section.

 

(q)                                 Section 2.04(a)(v) of the Credit Agreement
is hereby amended by replacing the phrase “, and to zero on the date that is the
third anniversary of the Closing Date” at the end of such section with the
following:

 

“; provided, however, that the Incremental Commitment Amount shall not be
reduced by (i) the Incremental Tranche B Revolving Commitments extended on the
Second Amendment Effective Date or (ii) the amount of Incremental Term Loan
Commitments and Incremental Revolving Commitments that are used, concurrently
with the extension of such Incremental Commitments, to repay then-outstanding
Term Loans, in the case of Incremental Term Loan Commitments, or to repay,
replace and terminate then-outstanding Revolving Commitments and Revolving
Loans, in the case of Incremental Revolving Commitments and, in each case, to
pay fees and expenses directly related to the extension of such Incremental
Commitments”.

 

(r)                                    Section 2.04(a)(vi) of the Credit
Agreement is hereby restated in its entirety as follows:

 

“(vi) The aggregate amount of the Revolving Commitments of any Tranche shall be
automatically and permanently reduced to zero on the R/C Maturity Date
applicable to such Tranche and the L/C Commitments and the Swingline Commitment
shall be automatically and permanently reduced to zero on the latest R/C
Maturity Date.”

 


(S)                                  SECTION 2.04(B) OF THE CREDIT AGREEMENT IS
HEREBY RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“Borrower shall have the right at any time or from time to time (without premium
or penalty except breakage costs (if any) pursuant to Section 5.05) (i) so long
as no Revolving Loans, Swingline Loans or L/C Liabilities will be outstanding as
of the date specified for termination (after giving effect to all transactions
occurring on such date), to terminate the Revolving Commitments in their
entirety, (ii) to reduce the aggregate amount of the Unutilized R/C Commitments
(which shall be pro rata among Revolving Lenders) and (iii) so long as the
remaining Tranche A Revolving Commitments will equal or exceed the outstanding
Tranche A Revolving Loans, Swingline Exposure and L/C Liabilities of Tranche A
Revolving Lenders in respect of such Tranche A Revolving Commitments, to reduce
the aggregate amount of the Tranche A Revolving Commitments (which shall be pro
rata among Tranche A Revolving Lenders) without concurrently reducing the
aggregate amount of the Tranche B Revolving Commitments; provided, however, that
(x) Borrower shall give notice of each such termination or reduction as provided
in Section 4.05, and (y) each partial reduction shall be in an aggregate amount
at least equal to $5.0 million (or any whole multiple of $1.0 million in excess
thereof) or, if less, the remaining Unutilized R/C Commitments; provided,
further, that, in the case of clause (iii) participations in Letters of Credit
and Swingline Loans held by Tranche A Revolving Lenders shall be reallocated to
Tranche B Revolving Lenders as shall be necessary in order that, after giving
effect to such reallocation, such participations will be held by Tranche A
Revolving Lenders and Tranche B

 

14

--------------------------------------------------------------------------------


 

Revolving Lenders ratably in accordance with their R/C Percentages after giving
effect to such reduction in Tranche A Revolving Commitments.”

 


(T)                                    SECTION 2.05(A) OF THE CREDIT AGREEMENT
IS HEREBY RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            Borrower shall pay to Administrative Agent for
the account of each Revolving Lender (other than a Defaulting Lender), with
respect to such Revolving Lender’s Revolving Commitments, a commitment fee for
the period from and including the Closing Date (or, following the conversion of
such Revolving Commitment into another Tranche, the applicable Extension Date)
to but not including the earlier of (i) the date such Revolving Commitment is
terminated or expires (or is modified to constitute another Tranche) and
(ii) the R/C Maturity Date applicable to such Revolving Commitment, in each
case, computed at a rate per annum equal to the Applicable Fee Percentage in
effect from time to time during such period on the daily average amount of such
Revolving Lender’s Unutilized R/C Commitment.  For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Revolving Lender shall be deemed to be used to the extent of the outstanding
Revolving Loans and L/C Liability of such Revolving Lender (and the Swingline
Exposure of such Revolving Lender shall be disregarded for such purpose).  Any
accrued commitment fee under this Section 2.05(a) in respect of any Revolving
Commitment shall be payable in arrears on each Quarterly Date and on the earlier
of (i) the date such Revolving Commitment is terminated or expires (or is
modified to constitute another Tranche) and (ii) the R/C Maturity Date
applicable to such Revolving Commitment; provided, however, that accrued
commitment fees in respect of Revolving Commitments modified to constitute
Tranche B Revolving Commitments on the Second Amendment Effective Date shall be
payable on the next succeeding Quarterly Date after the Second Amendment
Effective Date.”

 

(u)                                 Section 2.05 of the Credit Agreement is
hereby amended by adding new clause (d) to the end of such section as follows

 

“(d)                           Borrower shall pay to the Auction Manager for its
own account, in connection with any Borrower Loan Purchase, such fees as may be
agreed between Borrower and the Auction Manager.”

 

(v)                                 Section 2.09(b)(i) of the Credit Agreement
is hereby amended by adding the following after “Borrower” and before the “.” at
the end of Section 2.09(b)(i):

 

“; provided, however, that, except in connection with a reduction in Tranche A
Revolving Commitments pursuant to Section 2.04(b)(iii), prior to the Tranche A
R/C Maturity Date, each payment or prepayment of principal of Revolving Loans
shall be made for the account of the relevant Lenders pro rata in accordance
with the respective unpaid principal amount of Revolving Loans held by them”.

 


(W)                               SECTION 2.09(B)(III) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY REPLACING THE TERM “CONSOLIDATED SENIOR LEVERAGE RATIO” IN
SUCH SECTION WITH THE TERM “CONSOLIDATED SENIOR SECURED LEVERAGE RATIO”.


 


(X)                                   SECTION 2.10(A)(IV) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY REPLACING EACH OCCURRENCE OF THE TERM
“CONSOLIDATED SENIOR LEVERAGE RATIO” IN SUCH SECTION WITH THE TERM “CONSOLIDATED
SENIOR SECURED LEVERAGE RATIO”.

 

15

--------------------------------------------------------------------------------


 

(y)                                 Section 2.10 of the Credit Agreement is
hereby amended by adding new clause (f) to the end of such section as follows:

 

“(f)                              Outstanding Letters of Credit.   If any Letter
of Credit is outstanding on the 30th day prior to the Tranche B R/C Maturity
Date which has an expiry date later than the fifth Business Day preceding the
Tranche B R/C Maturity Date (or which, pursuant to its terms, may be extended to
a date later than the fifth Business Day preceding the Tranche B R/C Maturity
Date), the Borrower shall, on such 30th day, either (x) pay to the
Administrative Agent an amount of cash equal to 105% of the aggregate Stated
Amount of all such Letters of Credit to be held as security for all obligations
of the Borrower to the L/C Lender in respect of such Letters of Credit in a Cash
Collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent (it being understood that such Cash Collateral
shall be released to the extent that such aggregate Stated Amount is reduced
upon the expiration or termination of such Letters of Credit, so that the Cash
Collateral shall not exceed 105% of the aggregate Stated Amount of such Letters
of Credit outstanding at any particular time) or (y) deliver to the
Administrative Agent a standby letter of credit (other than a Letter of Credit)
in favor of the Administrative Agent and in a stated amount equal to 105% of the
aggregate Stated Amount of all such Letters of Credit, which standby letter of
credit shall be in form and substance, and issued by a financially sound
financial institution, reasonably acceptable to the Administrative Agent.”

 

(z)                                   Section 2.11(a) of the Credit Agreement is
hereby amended by adding the following after the phrase “generally able to do
so” and before the term “and/or” in clause (x) of such section:

 

“or such Lender is, and has been for a period of more than 10 Business Days, a
Defaulting Lender”.

 

(aa)                            Section 2.11(a) of the Credit Agreement is
hereby amended by replacing the parenthetical immediately following the phrase
“and in each case L/C Interests of, the Replaced Lender” in clause (i) of the
proviso to the first sentence of such section with the following:

 

“(or if the Replaced Lender is being replaced as a result of (1) clause
(y) above and the applicable consent requires approval of all Lenders of a
particular Tranche but not all Lenders, then the Replacement Lender shall
acquire all Commitments, Loans and L/C Interests of such Replaced Lender under
such Tranche or (2) such Replaced Lender being a Defaulting Lender, then the
Replacement Lender shall acquire all Revolving Commitments, Revolving Loans and
L/C Interests of such Replaced Lender under one or more Tranches of Revolving
Commitments)”.

 

(bb)                          Section 2.12(a) of the Credit Agreement is hereby
amended by replacing the first sentence thereof with the following:

 

“Borrower may, at any time during the period commencing on the Second Amendment
Effective Date, by written notice to Administrative Agent, request (i) the
establishment of one or more new Tranches of Revolving Commitments (“New
Incremental Revolving Commitments” and the related Revolving Loans, “New
Incremental Revolving Loans”), (ii) an increase to any existing Tranche of
Revolving Commitments (the “Incremental Existing Tranche Revolving
Commitments”), (iii)  the establishment of additional Term B Facility Loans with
terms and conditions identical to the terms and conditions of existing Term B
Facility Loans hereunder (“Incremental Term B Loans” and the related
commitments, the “Incremental Term B Loan Commitments”); provided, however,
that, subject to Section 3.02(d), upfront fees or original issue discount may be
paid to Lenders providing such Incremental Term B Loan Commitments

 

16

--------------------------------------------------------------------------------


 

and/or (iv) the establishment of one or more new term loans (“New Incremental
Term Loans” and the related commitments, “New Incremental Term Loan
Commitments”); provided, however, that (x) the aggregate amount of all
Incremental Commitments provided pursuant to this Section 2.12 shall not exceed
the Incremental Commitment Amount (excluding, for the avoidance of doubt,
Incremental Commitments excluded from the Incremental Commitment Amount pursuant
to the definition thereof) and (y) any such request for Incremental Commitments
shall be in a minimum amount of $25.0 million.”

 

(cc)                            Section 2.12(b) of the Credit Agreement is
hereby amended by replacing the term “Increased Commitments” in such section
with the term “Incremental Commitments”.

 

(dd)                          Section 2.12(b)(vi) of the Credit Agreement is
hereby restated in its entirety as follows:

 

“(vi)                        the pro forma Consolidated Senior Secured Leverage
Ratio of Borrower (after giving effect to (A) the borrowing of any such
applicable Incremental Term Loans, (B) the application of the proceeds therefrom
and (C) the application of Section 10.08(e) to any transactions of the type
referenced therein (1) that have occurred after the most recent Test Date for
which financial statements are available pursuant to Section 9.04(a) or 9.04(b),
but on or prior to the date of determination of such Consolidated Senior Secured
Leverage Ratio pursuant to this clause (vi) and (2) the occurrence of which, and
any resulting pro forma adjustments to the amount of Consolidated Indebtedness,
Consolidated EBITDA and/or Consolidated Interest Expense to be applied pursuant
to this sub-clause (C) in calculating such pro forma Consolidated Senior Secured
Leverage Ratio for the applicable pro forma Test Period, have been publicly
disclosed by the Borrower prior to such date of determination) would not exceed
the maximum Consolidated Senior Secured Leverage Ratio permitted by
Section 10.08(b) as of the most recent Test Date for which financial statements
are available pursuant to Section 9.04(a) or 9.04(b).”

 

(ee)                            Section 2.12(b) of the Credit Agreement is
hereby amended by replacing the first and second sentence of the last paragraph
thereof with the following:

 

“Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder.  Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Commitments, and
(i) in the case of Incremental Revolving Commitments, the Total Revolving
Commitments under, and for all purpose of this Agreement, shall be increased by
the aggregate amount of such Incremental Revolving Commitments and Annex A-1
shall be modified to reflect the revised Revolving Commitments of the affected
Lenders, (ii) any New Incremental Revolving Loans shall be deemed to be
additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term B
Loans (to the extent funded) shall be deemed to be Term B Facility Loans
hereunder and (v) any New Incremental Term Loans shall be deemed to be
additional Term Loans hereunder.”

 

(ff)                                Section 2.12(c)(i) of the Credit Agreement
is hereby restated in its entirety as follows:

 

“(i) (A) the terms and provisions of any New Incremental Revolving Commitments
and the related New Incremental Revolving Loans shall be as set forth in this
Agreement and as otherwise determined by Borrower, Administrative Agent and
Lenders under such Tranche of New Incremental Revolving Commitments and set
forth in the related Incremental Joinder Agreement (which, for the avoidance of
doubt, may provide for the re-allocation from Pre-Increase Revolving Lenders to
Post-Increase Revolving Lenders of participations in Letters of Credit and

 

17

--------------------------------------------------------------------------------


 

Swingline Loans on a ratable basis and for the re-allocation to Post-Increase
Revolving Lenders of all Letters of Credit expiring on or after the latest R/C
Maturity Date then in effect, as contemplated by Section 2.12(d) hereof);
provided, however, that the R/C Maturity Date applicable to such Tranche of New
Incremental Revolving Commitments shall not be earlier than the latest R/C
Maturity Date then in effect and (B) the terms and provisions of Incremental
Existing Tranche Revolving Commitments and the related Revolving Loans shall be
identical to the relevant existing Tranche of Revolving Commitments and any
provisions applicable to Revolving Loans of such Tranche made hereunder;
provided, further, that upfront fees may be paid to Lenders providing
Incremental Existing Tranche Revolving Commitments;”

 

(gg)                          Section 2.12(c)(ii) of the Credit Agreement is
hereby restated in its entirety as follows:

 

“(ii)                            [Reserved];”

 

(hh)                          Section 2.12(d) of the Credit Agreement is hereby
restated in its entirety as follows:

 


“(D)                           ADJUSTMENT OF REVOLVING LOANS.  TO THE EXTENT THE
REVOLVING COMMITMENTS ARE BEING INCREASED ON THE RELEVANT INCREMENTAL EFFECTIVE
DATE, THEN (I) IN THE CASE OF NEW INCREMENTAL REVOLVING COMMITMENTS, EACH OF THE
REVOLVING LENDERS HAVING A REVOLVING COMMITMENT PRIOR TO SUCH INCREMENTAL
EFFECTIVE DATE OR (II) IN THE CASE OF INCREMENTAL EXISTING TRANCHE REVOLVING
COMMITMENTS, EACH OF THE REVOLVING LENDERS HAVING A REVOLVING COMMITMENT UNDER
THE RELEVANT TRANCHE PRIOR TO SUCH INCREMENTAL EFFECTIVE DATE (SUCH REVOLVING
LENDERS REFERRED TO IN CLAUSE (I) OR (II) THE “PRE-INCREASE REVOLVING LENDERS”),
IN EACH CASE, SHALL ASSIGN OR TRANSFER TO ANY REVOLVING LENDER WHICH IS
ACQUIRING A NEW OR ADDITIONAL REVOLVING COMMITMENT ON THE INCREMENTAL EFFECTIVE
DATE (THE “POST-INCREASE REVOLVING LENDERS”), AND SUCH POST-INCREASE REVOLVING
LENDERS SHALL PURCHASE FROM EACH SUCH PRE-INCREASE REVOLVING LENDER, AT THE
PRINCIPAL AMOUNT THEREOF, SUCH INTERESTS IN THE REVOLVING LOANS AND
PARTICIPATION INTERESTS IN L/C LIABILITIES AND SWINGLINE LOANS (BUT NOT, FOR THE
AVOIDANCE OF DOUBT, THE RELATED REVOLVING COMMITMENTS) OUTSTANDING ON SUCH
INCREMENTAL EFFECTIVE DATE AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING
EFFECT TO ALL SUCH ASSIGNMENTS OR TRANSFERS AND PURCHASES, SUCH REVOLVING LOANS
AND PARTICIPATION INTERESTS IN L/C LIABILITIES AND SWINGLINE LOANS WILL BE HELD
BY PRE-INCREASE REVOLVING LENDERS AND POST-INCREASE REVOLVING LENDERS RATABLY IN
ACCORDANCE WITH THEIR REVOLVING COMMITMENTS (IN RESPECT OF THE RELEVANT TRANCHE,
IN THE CASE OF INCREMENTAL EXISTING TRANCHE REVOLVING COMMITMENTS) AFTER GIVING
EFFECT TO SUCH INCREMENTAL REVOLVING COMMITMENTS (AND AFTER GIVING EFFECT TO ANY
REVOLVING LOANS MADE ON THE RELEVANT INCREMENTAL EFFECTIVE DATE); PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, IN THE CASE OF NEW INCREMENTAL
REVOLVING COMMITMENTS WITH A MATURITY DATE OCCURRING AFTER THE LATEST R/C
MATURITY DATE THEN IN EFFECT, IF SO PROVIDED IN THE RELEVANT INCREMENTAL JOINDER
AGREEMENT AND WITH THE CONSENT OF THE L/C LENDER, PARTICIPATIONS IN LETTERS OF
CREDIT EXPIRING ON OR AFTER SUCH LATEST R/C MATURITY DATE SHALL BE RE-ALLOCATED
FROM PRE-INCREASE REVOLVING LENDERS TO POST-INCREASE REVOLVING LENDERS IN
ACCORDANCE WITH THE TERMS OF SUCH INCREMENTAL JOINDER AGREEMENT.  SUCH
ASSIGNMENTS OR TRANSFERS AND PURCHASES SHALL BE MADE PURSUANT TO SUCH PROCEDURES
AS MAY BE DESIGNATED BY THE ADMINISTRATIVE AGENT AND SHALL NOT BE REQUIRED TO BE
EFFECTUATED IN ACCORDANCE WITH SECTION 13.05.  FOR THE AVOIDANCE OF DOUBT,
REVOLVING LOANS AND PARTICIPATION INTERESTS IN L/C LIABILITIES AND SWINGLINE
LOANS ASSIGNED OR TRANSFERRED AND PURCHASED (OR RE-ALLOCATED) PURSUANT TO THIS
SECTION 2.12(D) SHALL, UPON RECEIPT THEREOF BY THE RELEVANT POST-INCREASE
REVOLVING LENDERS, BE DEEMED TO BE REVOLVING LOANS AND PARTICIPATION INTERESTS
IN L/C LIABILITIES AND SWINGLINE LOANS IN RESPECT OF THE RELEVANT NEW OR
ADDITIONAL REVOLVING COMMITMENTS ACQUIRED BY SUCH POST-INCREASE REVOLVING
LENDERS ON THE RELEVANT INCREMENTAL EFFECTIVE DATE AND THE TERMS OF SUCH
REVOLVING LOANS AND PARTICIPATION INTERESTS (INCLUDING, WITHOUT LIMITATION, THE
INTEREST RATE AND MATURITY APPLICABLE THERETO) SHALL BE ADJUSTED ACCORDINGLY.”

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Section 2.12 of the Credit Agreement is
hereby amended by adding new clauses (g) and (h) to the end of such section as
follows:

 

“(g)                           Incremental Tranche B Revolving Lenders. 
Notwithstanding the foregoing, the extension of Incremental Tranche B Revolving
Commitments by the Incremental Tranche B Revolving Lenders on the Second
Amendment Effective Date shall be effective as of the Second Amendment Effective
Date without the requirement to comply with the procedures set forth above in
this Section 2.12 (and shall not, for the avoidance of doubt, reduce the
Incremental Commitment Amount); provided, however, that, after giving effect to
any borrowings of Revolving Loans made on the Second Amendment Effective Date,
any adjustment of Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans necessary to comply with, and contemplated by,
Section 2.12(d) shall occur and Borrower shall make any payments required
pursuant to Section 5.05 in connection with such adjustment.  Effective as of
the Second Amendment Effective Date, (i) the Incremental Tranche B Revolving
Lenders shall be deemed to be Tranche B Revolving Lenders, (ii) the Incremental
Tranche B Revolving Commitments (in the amounts accepted by the Administrative
Agent and the Borrower) shall be deemed to be Tranche B Revolving Commitments
and (iii) loans made pursuant to the Incremental Tranche B Revolving Commitments
shall be deemed to be Tranche B Revolving Loans, in each case, under, and shall
be entitled to all the benefits afforded by, this Agreement and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.

 

(h)                                 Incremental Joinder Agreements. An
Incremental Joinder Agreement may, subject to Section 2.12(c), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.12 (including, without limitation, (A) amendments to
Section 2.04(b)(iii) and Section 2.09(b)(i) to permit reductions of Tranches of
Revolving Commitments (and prepayments of the related Revolving Loans) with an
R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of New
Incremental Revolving Commitments without a concurrent reduction of such Tranche
of New Incremental Revolving Commitments and (B) such other technical amendments
as may be necessary or advisable, in the reasonable opinion of the
Administrative Agent and the Borrower, to give effect to the terms and
provisions of any Incremental Commitments (and any Loans made in respect
thereof)).  It is understood and agreed that each Lender that has consented to
the Second Amendment has consented, and shall at the Second Amendment Effective
Date be deemed to consent to each amendment to this Agreement and the other
Credit Documents authorized by this Section 2.12 and the arrangements described
above in connection therewith (and, for the avoidance of doubt, no further
consent from any Lender shall be required in connection therewith, other than
Lenders providing Incremental Commitments under such Incremental Joinder
Agreement).”

 

(jj)                                  Article II of the Credit Agreement is
hereby amended by adding a new Section 2.13 as follows:

 

“SECTION 2.13.            Extensions of Loans and Commitments.

 

(a)                                  The Borrower may, at any time and from time
to time after the Second Amendment Effective Date, request that all or a portion
of the Term Loans of any Tranche (other than Term A Facility Loans) (an
“Existing Term Loan Tranche”) be modified to constitute another Tranche of Term
Loans in order to extend the scheduled final maturity date thereof (any such
Term Loans which have been so modified, “Extended Term Loans”) and to provide
for other

 

19

--------------------------------------------------------------------------------


 

terms consistent with this Section 2.13.  In order to establish any Extended
Term Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders of the applicable
Existing Term Loan Tranche) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which terms shall
be identical to those applicable to the Term Loans of the Existing Term Loan
Tranche from which they are to be modified except (i) the scheduled final
maturity date shall be extended to the date set forth in the applicable
Extension Amendment, (ii)(A) the Applicable Margins with respect to the Extended
Term Loans may be higher or lower than the Applicable Margins for the Term Loans
of such Existing Term Loan Tranche and/or (B) additional fees may be payable to
the Lenders providing such Extended Term Loans in addition to or in lieu of any
increased Applicable Margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment, (iii) the
optional and mandatory prepayment rights of the Extended Term Loans shall be
subject to the provisions set forth in Sections 2.09(b) and 2.10(b), (iv) the
amortization schedule set forth on Annex C-2 applicable to such Existing Term
Loan Tranche shall be adjusted to reflect the scheduled final maturity date of
the Extended Term Loans and the amortization schedule (including the principal
amounts payable pursuant thereto) in respect of such Extended Term Loans set
forth in the applicable Extension Amendment; provided, however, that the
Weighted Average Life to Maturity of such Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans of such
Existing Term Loan Tranche and (v) the covenants set forth in Section 10.08 may
be modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the Final Maturity Date in effect immediately prior
to giving effect to such Extension Amendment (it being understood that each
Lender providing Extended Term Loans, by executing an Extension Amendment,
agrees to be bound by such provisions and waives any inconsistent provisions set
forth in Section 4.02(c)).  Each Lender holding Extended Term Loans shall be
entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.09(b) and 2.10(b) applicable
to Term Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and Security
Interests created by the Security Documents.  No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche modified to constitute Extended Term Loans pursuant to any Term Loan
Extension Request.  Any Extended Term Loans of any Extension Series shall
constitute a separate Tranche and Class of Term Loans from the Existing Term
Loan Tranche from which they were modified.  There shall be no more than 3
Tranches, in the aggregate, of Term Loans outstanding at any time.

 

(b)                                 The Borrower may, at any time and from time
to time after the Second Amendment Effective Date, request that all or a portion
of the Revolving Commitments of any Tranche (an “Existing Revolving Tranche” and
any related Revolving Loans thereunder, “Existing Revolving Loans”) be modified
to constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.13.  In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Tranche) (a “Revolving Extension Request”) setting forth the proposed terms of
the Extended Revolving Commitments to be established, which terms shall be
identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the

 

20

--------------------------------------------------------------------------------


 

Applicable Margins with respect to the Extended Revolving Loans may be higher or
lower than the Applicable Margins for the Revolving Loans of such Existing
Revolving Tranche and/or (B) additional fees may be payable to the Lenders
providing such Extended Revolving Commitments in addition to or in lieu of any
increased Applicable Margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment, (iii) the
Applicable Fee Percentage with respect to the Extended Revolving Commitments may
be higher or lower than the Applicable Fee Percentage for the Revolving
Commitments of such Existing Revolving Tranche and (iv) the covenants set forth
in Section 10.08 may be modified in a manner acceptable to the Borrower, the
Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date in effect immediately prior to giving effect to such Extension Amendment
(it being understood that each Lender providing Extended Revolving Commitments,
by executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02(c)).  Each Lender
holding Extended Revolving Commitments shall be entitled to all the benefits
afforded by this Agreement (including, without limitation, the provisions set
forth in Sections 2.09(b) and 2.10(b) applicable to existing Revolving Loans)
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents.  No Lender shall have any obligation to agree to have
any of its Revolving Commitments of any Existing Revolving Tranche modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request.  Any Extended Revolving Commitments of any Extension Series shall
constitute a separate Tranche and Class of Revolving Commitments from the
Existing Revolving Tranche from which they were modified.  There shall be no
more than 4 Tranches, in the aggregate, of Revolving Commitments outstanding at
any time.  If, on any Extension Date, any Revolving Loans of any Extending
Lender are outstanding under the applicable Existing Revolving Tranche, such
Revolving Loans (and any related participations) shall be deemed to be allocated
as Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Tranche.  In addition, if so provided in
the relevant Extension Amendment and with the consent of the L/C Lender,
participations in Letters of Credit expiring on or after the latest R/C Maturity
Date then in effect shall be re-allocated from Lenders of the Existing Revolving
Tranche to Lenders holding Extending Revolving Commitments in accordance with
the terms of such Extension Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Extending Revolving Commitments, be deemed to be participation interests
in respect of such Extending Revolving Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

(c)                                  The Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Tranche are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Term Loans or
Revolving Commitments of the Existing Tranche subject to such Extension Request
modified to constitute Extended Loans/Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans or Revolving
Commitments of the Existing Tranche which it has elected to modify to constitute
Extended Loans/Commitments.  In the event that the aggregate amount of Term
Loans or Revolving Commitments of the Existing Tranche subject to Extension
Elections exceeds the amount of Extended Loans/Commitments requested pursuant to
the Extension Request, Term Loans or Revolving Commitments subject to such
Extension Elections shall be modified to constitute Extended Loans/Commitments
on a pro rata basis based on the amount of Term Loans or Revolving Commitments
included in such Extension Elections. The Borrower shall have the

 

21

--------------------------------------------------------------------------------


 

right to withdraw any Extension Request upon written notice to the
Administrative Agent in the event that the aggregate amount of Term Loans or
Revolving Commitments of the Existing Tranche subject to such Extension Request
is less than the amount of Extended Loans/Commitments requested pursuant to such
Election Request.

 

(d)                                 Extended Loans/Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which shall be substantially in the form of Exhibit R or Exhibit S to
this Agreement, as applicable).  Each Extension Amendment shall be executed by
the Borrower, the Administrative Agent and the Extending Lenders (it being
understood that such Extension Amendment shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended
Loans/Commitments established thereby).  An Extension Amendment may, subject to
Sections 2.13(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.13 (including, without
limitation, (A) amendments to Section 2.04(b)(iii) and Section 2.09(b)(i) to
permit reductions of Tranches of Revolving Commitments (and prepayments of the
related Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity
Date applicable to a Tranche of Extended Revolving Commitments without a
concurrent reduction of such Tranche of Extended Revolving Commitments and
(B) such other technical amendments as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrower, to give effect
to the terms and provisions of any Extended Loans/Commitments).  It is
understood and agreed that each Lender that has consented to the Second
Amendment has consented, and shall at the Second Amendment Effective Date be
deemed to consent to each amendment to this Agreement and the other Credit
Documents authorized by this Section 2.13 and the arrangements described above
in connection therewith (and, for the avoidance of doubt, no further consent
from any Lender shall be required in connection therewith, other than Lenders
providing Extended Loans/Commitments under such Extension Amendment).

 

(e)                                  In addition to any conditions precedent set
forth in any applicable Extension Amendment, no Extension Amendment shall be
effective unless, (i) no Default or Event of Default shall have occurred and be
continuing at the time of such extension or after giving effect thereto and
(ii) (A) the pro forma Consolidated Total Leverage Ratio of Borrower would not
exceed the maximum Consolidated Total Leverage Ratio permitted by
Section 10.08(a), (B) the pro forma Consolidated Senior Secured Leverage Ratio
of Borrower would not exceed the maximum Consolidated Senior Secured Leverage
Ratio permitted by Section 10.08(b) and (C) the pro forma Fixed Charge Coverage
Ratio would not be less than the minimum Fixed Charge Coverage Ratio permitted
by Section 10.08(c), in each case, as of the most recent Test Date for which
financial statements are available pursuant to Section 9.04(a) or 9.04(b) and
after giving effect to (x) such extension and (y) the application of
Section 10.08(e) to any transactions of the type referenced therein (1) that
have occurred after such Test Date, but on or prior to the date of determination
of such pro forma Consolidated Total Leverage Ratio, Consolidated Senior Secured
Leverage Ratio and Fixed Charge Coverage Ratio pursuant to this paragraph
(e) and (2) the occurrence of which, and any resulting pro forma adjustments to
the amount of Consolidated Indebtedness, Consolidated EBITDA and/or Consolidated
Interest Expense to be applied pursuant to this sub-clause (y) in calculating
the pro forma Consolidated Total Leverage Ratio, Consolidated Senior Secured
Leverage Ratio and Fixed Charge Coverage Ratio for the applicable pro forma Test
Period pursuant to this paragraph (e) have been publicly disclosed by the
Borrower prior to such date of determination.

 

22

--------------------------------------------------------------------------------


 

(f)                                    Notwithstanding the foregoing, the
extension of the Revolving Commitments on the Second Amendment Effective Date
shall be effective as of the Second Amendment Effective Date without the
requirement to comply with the procedures set forth above in this Section 2.13
and the Second Amendment shall be deemed to be an Extension Amendment.  The
modification into Tranche B Revolving Commitments and Tranche B Revolving Loans
shall be evidenced by the applicable Extending Lender’s signature to the Second
Amendment and the indication on such signature page as to the amount of
Revolving Commitments extended.  Effective as of the Second Amendment Effective
Date, all Revolving Commitments and Revolving Loans extended as of the Second
Amendment Effective Date shall be deemed to be Tranche B Revolving Commitments
and Tranche B Revolving Loans, respectively, and all Revolving Commitments and
Revolving Loans (excluding, for the avoidance of doubt, Incremental Tranche B
Revolving Commitments and Revolving Loans made pursuant thereto by the
Incremental Tranche B Revolving Lenders on the Second Amendment Effective Date)
not so extended shall be deemed to be Tranche A Revolving Commitments and
Tranche A Revolving Loans, respectively.”

 

(kk)                            Article II of the Credit Agreement is hereby
amended by adding a new Section 2.14 as follows:

 

“SECTION 2.14.                                     Defaulting Lender Provisions.

 

(a)                                  In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender, the L/C Lender will not be required to (but at its
option may) issue any Letter of Credit or to amend any outstanding Letter of
Credit to increase the face amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, and the Swingline Lender will not be required
to (but at its option may) make any Swingline Loan, unless (i) the Borrower
provides Cash Collateral to the L/C Lender or the Swingline Lender, as the case
may be, in an amount equal to the aggregate amount of the funding obligations
(contingent or otherwise) of such Defaulting Lender in respect thereof or
(ii) the L/C Lender or the Swingline Lender, as the case may be, is otherwise
satisfied that any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the L/C Lender or
Swingline Lender.

 

(b)                                 If, following the Second Amendment Effective
Date, any Lender becomes, and during the period it remains, a Defaulting Lender,
if any Letter of Credit or Swingline Loan is at the time outstanding, the L/C
Lender and the Swingline Lender, as the case may be, may, by notice to the
Borrower and such Defaulting Lender through the Administrative Agent, require
the Borrower to Cash Collateralize, within 10 Business Days of such notice, the
obligations of the Borrower to the L/C Lender and the Swingline Lender in
respect of such Letter of Credit or Swingline Loan in an amount equal to the
aggregate amount of the funding obligations (contingent or otherwise) of such
Defaulting Lender in respect thereof, unless the Borrower has made other
arrangements satisfactory to the Administrative Agent, and to the L/C Lender and
the Swingline Lender, as the case may be, in their reasonable discretion to
protect them against the risk of non-payment by such Defaulting Lender.

 

(c)                                  If the Borrower, the Administrative Agent,
the L/C Lender and the Swingline Lender agree in writing in their discretion
that a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon, as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will cease to be a Defaulting Lender
and will be a Non-Defaulting Lender and any Cash Collateral provided by the
Borrower in respect of such Defaulting Lender

 

23

--------------------------------------------------------------------------------


 

shall be released to the Borrower; provided, however, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender having been a
Defaulting Lender.”

 

(ll)                                  Section 3.01(a) of the Credit Agreement is
hereby restated in its entirety as follows:

 

“(a)                            Revolving Credit Loans and Swingline Loans. 
Borrower hereby promises to pay (i) to Administrative Agent for the account of
each Revolving Lender on each R/C Maturity Date, the entire outstanding
principal amount of such Revolving Lender’s Revolving Loans made to Borrower
pursuant to the Tranche of Revolving Commitments that terminates on such R/C
Maturity Date, and each such Revolving Loan shall mature on such R/C Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the latest R/C Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided, however, that on each date that a Revolving Borrowing is made,
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.”

 

(mm)                      Section 3.01(c) of the Credit Agreement is hereby
amended by inserting the phrase “or in Section 2.13” immediately after the
phrase “or as provided in Section 2.12” in such section.

 

(nn)                          Section 3.01(d) of the Credit Agreement is hereby
restated in its entirety as follows:

 

“(d)                           New Incremental Term Loans; Extended Term Loans. 
New Incremental Term Loans shall mature in installments as specified in the
related Incremental Joinder Agreement pursuant to which such New Incremental
Term Loans were made, subject, however, to Section 2.12(c).  Extended Term Loans
shall mature in installments as specified in the applicable Extension Amendment
pursuant to which such Extended Term Loans were established, subject, however,
to Section 2.13(a).”

 

(oo)                          Section 3.02(a)(i) of the Credit Agreement is
hereby amended by adding the following after “Margin” and before the “,” at the
end of such clause:

 

“; provided, however, that, for so long as multiple Tranches of Revolving
Commitments are outstanding, the interest rate on Swingline Loans shall be the
weighted average of the rates then applicable to ABR Loans that are Revolving
Loans based on the respective Revolving Commitments outstanding under each such
Tranche”.

 

(pp)                          Section 3.02(b) of the Credit Agreement is hereby
amended by adding the following after “time” and before the “.” at the end of
the first sentence of Section 3.02(b):

 

“(determined based on a weighted average if multiple Tranches of Revolving
Commitments are then outstanding)”.

 

(qq)                          Section 3.02(c) of the Credit Agreement is hereby
amended by adding the following at the end of such section:

 

“For the avoidance of doubt, unless otherwise payable on such date, accrued
interest on Revolving Loans modified to constitute Tranche B Revolving Loans on
the Second Amendment Effective Date shall be not be payable on such date solely
by reason of such modification.”

 

24

--------------------------------------------------------------------------------


 

(rr)                                Section 3.02(d) of the Credit Agreement is
hereby restated in its entirety as follows:

 

“(d)                           If the weighted average interest rate of any
Incremental Term Loans (other than New Incremental Term Loans that are used,
concurrently with the extension of such New Incremental Term Loans, to repay
then-outstanding Term B Facility Loans and to pay fees and expenses directly
related to the extension of such New Incremental Term Loans) (whether in the
form of interest, fees, original issue discount or a combination thereof but
excluding arrangement, commitment or underwriting fees (with upfront fees and
original issue discount being equated to interest based on the shorter of
(x) the remaining life to maturity of such Incremental Term Loans and (y) an
assumed four-year average life (e.g., in the case of this clause (y), 200 basis
points in upfront fees or original issue discount equals 50 basis points of
interest)) is higher by more than 50 basis points than the weighted average
yield to maturity (including fees and original issue discount but excluding
arrangement or underwriting fees) payable in respect of the Term B Facility
Loans immediately prior to the incurrence of any such Incremental Term Loans,
then the Applicable Margins then applicable to the Term B Facility shall be
increased to the extent necessary to result in the weighted average interest
rate applicable to such Incremental Term Loans being not more than 50 basis
points higher than the weighted average interest rate applicable to the Term B
Facility.  In addition, if pursuant to the terms of any Incremental Term Loans
(other than New Incremental Term Loans that are used, concurrently with the
extension of such New Incremental Term Loans, to repay then-outstanding Term B
Facility Loans and to pay fees and expenses directly related to the extension of
such New Incremental Term Loans), the Alternate Base Rate and/or LIBO Rate (or
similar rate) applicable to such Incremental Term Loans cannot fall below a
specified minimum rate, then the Alternate Base Rate and/or LIBO Rate, as the
case may be, applicable to the Term B Facility Loans shall also be subject to
such minimum rate.”

 

(ss)                            Section 5.06(a) of the Credit Agreement is
hereby amended by replacing the first through fifth sentences thereof with the
following:

 

“Except as provided in this Section 5.06(a), all payments made by any Credit
Party hereunder or under any Note or any Guarantee will be made without setoff,
counterclaim or other defense.  Except as provided in this Section 5.06(a), all
such payments will be made free and clear of, and without deduction or
withholding for, any present or future Taxes now or hereafter imposed by any
Governmental Authority or taxing authority with respect to such payments (but
excluding any Excluded Tax) (all such Taxes (other than Excluded Taxes) being
referred to collectively as “Covered Taxes”).  If any Covered Taxes are so
levied or imposed (including through withholding by a Credit Party or an Agent),
each Credit Party agrees on a joint and several basis to pay the full amount of
such Covered Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Agreement, the Guarantees or any
other Credit Document, after withholding or deduction for or on account of any
Covered Taxes, will not be less than the amount provided for herein or in such
other Credit Document; provided, however, that no such additional amount shall
be required to be paid to any Lender under this Section 5.06 to the extent such
additional amount relates to a portion of any sums paid or payable to such
Lender under any Note or Guarantee with respect to which such Lender does not
act for its own account unless the Beneficial Owner would otherwise be entitled
to such additional amount.  The applicable withholding agent shall timely pay
the amount of any Covered Taxes to the relevant Governmental Authority in
accordance with applicable law.  If a Credit Party is the applicable withholding
agent, such relevant Credit Party shall furnish to Administrative Agent within
45 days after the date the payment of any Covered Taxes is due pursuant to
applicable law documentation reasonably satisfactory to such Lender evidencing
such payment by such Credit Party.”

 

25

--------------------------------------------------------------------------------


 

(tt)                                Section 7.02(i) of the Credit Agreement is
hereby amended by deleting “pro forma” in the phrase “after giving pro forma
effect thereto” in the first sentence of such section.

 

(uu)                          Section 8.11(a)(i) of the Credit Agreement is
hereby amended by inserting the phrase “made on the Closing Date” immediately
before the phrase “to finance the Transactions” in such section.

 

(vv)                          Section 8.11(b) of the Credit Agreement is hereby
amended by replacing the phrase “or for any purpose that entails a violation of,
or this is inconsistent with,” with the following:

 

“or for any other purpose, in each case, that entails a violation of, or is
inconsistent with,”.

 

(ww)                      Section 10.02(n) of the Credit Agreement is hereby
amended by adding the following after the term “Security Documents” and before
the “;”:

 

“or in respect of Cash Collateral (to the extent required by the definition of
“Cash Collateralize”) provided pursuant to Section 2.10 or 2.14 hereof”.

 

(xx)                              Section 10.04(c) of the Credit Agreement is
hereby amended by deleting the proviso in such section.

 

(yy)                          Section 10.04(m) of the Credit Agreement is hereby
amended by replacing each occurrence of the term “Consolidated Senior Leverage
Ratio” in such section with the term “Consolidated Senior Secured Leverage
Ratio.”

 

(zz)                              Section 10.04 of the Credit Agreement is
hereby amended by inserting the phrase “clauses (f), (h), (j), (l), (m) or
(n) of” immediately before “this Section 10.04” in the proviso to such section.

 

(aaa)                      Section 10.06(h) of the Credit Agreement is hereby
amended by inserting the phrase “from and after the Second Amendment Effective
Date” immediately before (i) the phrase “the Borrower” and (ii) the phrase
“under Section 10.10(m)”, in each case, in such section.

 

(bbb)                   Section 10.07 is hereby amended by (A) replacing the
“and” before clause (iv) of such section with a “,” and (B) adding the following
after such clause (iv) and before the “.”:

 

“(v) may enter into transactions with Unaffiliated Joint Ventures and
Wholly-Owned Subsidiaries of Unaffiliated Joint Ventures, in each case, relating
to the provision of management services, overhead, sharing of customer lists and
customer loyalty programs”.

 

(ccc)                      Section 10.08(a) of the Credit Agreement is hereby
amended by replacing the last two rows in the table set forth in such section
with the following:

 

September 30, 2009

 

5.50 to 1.00

December 31, 2009 and each fiscal quarter of Borrower thereafter

 

5.25 to 1.00

 

(ddd)                   Section 10.08(b) of the Credit Agreement is hereby
amended by replacing each occurrence of the term “Consolidated Senior Leverage
Ratio” in such section (including in the title of such section) with the term
“Consolidated Senior Secured Leverage Ratio.”

 

26

--------------------------------------------------------------------------------


 

(eee)                      Section 10.08(b) of the Credit Agreement is hereby
amended by replacing the last seven rows in the table set forth in such section
with the following:

 

September 30, 2009

 

4.00 to 1.00

December 31, 2009

 

4.00 to 1.00

March 31, 2010

 

4.00 to 1.00

June 30, 2010

 

4.00 to 1.00

September 30, 2010

 

4.00 to 1.00

December 31, 2010

 

4.00 to 1.00

March 31, 2011 and each fiscal quarter of Borrower thereafter

 

3.75 to 1.00

 

(fff)                            Section 10.08(e) of the Credit Agreement is
hereby amended by replacing the term “Consolidated Senior Leverage Ratio” in
such section with the term “Consolidated Senior Secured Leverage Ratio.”

 

(ggg)                   Section 10.10 of the Credit Agreement is hereby amended
by inserting the phrase “of the Borrower or any of its Restricted Subsidiaries”
immediately after the first and second occurrences (excluding in the title of
such section) of the term “Indebtedness” in such section.

 

(hhh)                   Section 10.10(e) of the Credit Agreement is hereby
amended by replacing the term “Consolidated Senior Leverage Ratio” in such
section with the term “Consolidated Senior Secured Leverage Ratio.”

 

(iii)                               Section 10.10(m) of the Credit Agreement is
hereby amended by inserting the phrase “from and after the Second Amendment
Effective Date” immediately before (i) the phrase “the purchase” and (ii) the
phrase “under Section 10.06(h)”, in each case, in such section.

 

(jjj)                               Section 10.10 of the Credit Agreement is
hereby amended by deleting the “and” before clause (m) of such section and
adding the following after such clause (m) and before the “.”:

 

“; and (n) payment, repurchase, redemption, retirement, acquisition, defeasance
or cancellation of Borrower’s and its Restricted Subsidiaries’ Indebtedness;
provided, however, that (i) the pro forma Consolidated Total Leverage Ratio of
Borrower would not exceed the maximum Consolidated Total Leverage Ratio
permitted by Section 10.08(a) and (ii) the pro forma Consolidated Senior Secured
Leverage Ratio of Borrower would not exceed the maximum Consolidated Senior
Secured Leverage Ratio permitted by Section 10.08(b), in each case, as of the
most recent Test Date for which financial statements are available pursuant to
Section 9.04(a) or 9.04(b) and after giving effect to (x) such payment,
repurchase, redemption, retirement, acquisition, defeasance or cancellation and
(y) the application of Section 10.08(e) to any transactions of the type
referenced therein (1) that have occurred after such Test Date, but on or prior
to the date of determination of such pro forma Consolidated Total Leverage Ratio
and Consolidated Senior Secured Leverage Ratio pursuant to this paragraph
(n) and (2) the occurrence of which, and any resulting pro forma adjustments to
the amount of Consolidated Indebtedness, Consolidated EBITDA and/or Consolidated
Interests Expense to be applied pursuant to this sub-clause (y) in calculating
the pro forma Consolidated Total Leverage Ratio and Consolidated Senior Secured
Leverage Ratio for the applicable pro forma Test Period pursuant to this
paragraph (n) have been publicly disclosed by the Borrower prior to such date of
determination.”

 

(kkk)                      Section 12.01 of the Credit Agreement is hereby
amended by adding the following between the first and second sentences of such
section:

 

27

--------------------------------------------------------------------------------


 

“DBSI is hereby appointed Auction Manager hereunder, and each Lender hereby
authorizes the Auction Manager to act as its agent in accordance with the terms
hereof and of the other Credit Documents; provided, that the Borrower shall have
the right to select and appoint a replacement Auction Manager from time to time
by written notice to the Administrative Agent and any such replacement shall
also be so authorized to act in such capacity.  The Lenders agree that the
Auction Manager shall have solely the obligations in its capacity as Auction
Manager as are specifically described in this Agreement and shall be entitled to
the benefits of Article XII, as applicable.”

 

(lll)                               Section 12.06 of the Credit Agreement is
hereby amended by adding the following as a new paragraph to the conclusion
thereof:

 

“Each Lender acknowledges that in connection with Borrower Loan Purchases,
(i) Borrower may purchase or acquire Term Loans (other than Term A Facility
Loans) hereunder from Lenders from time to time, subject to the restrictions set
forth in the definition of Eligible Assignee, (ii) Borrower currently may have,
and later may come into possession of, information regarding such Term Loans or
the Credit Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to enter into an assignment of such Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) Borrower shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement.  Each Lender further acknowledges that the Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders hereunder.”

 

(mmm)             Article XII of the Credit Agreement is hereby amended by
adding a new Section 12.12 as follows:

 

“SECTION 12.12.                              Withholding Tax.  To the extent
required by any applicable Requirement of Law, an Agent may withhold from any
payment to any Lender, an amount equivalent to any applicable withholding tax. 
Without limiting or expanding the provisions of Section 5.06, each Lender shall,
and does hereby, indemnify the relevant Agent, and shall make payable in respect
thereof within 30 calendar days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Agent) incurred by or
asserted against the Agent by the Internal Revenue Service or any other
Governmental Authority as a result of the failure of the Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 12.12.  The agreements in this Section 12.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a

 

28

--------------------------------------------------------------------------------


 

Lender, and the repayment, satisfaction or discharge of any Loans and all other
amounts payable hereunder.”

 

(nnn)                   Section 13.05 of the Credit Agreement is hereby amended
by inserting the following after the end of Section 13.05(c) as follows:

 

“(d)                           Notwithstanding anything to the contrary
contained in this Section 13.05 or any other provision of this Agreement, so
long as (x) no Default or Event of Default has occurred and is continuing or
would result therefrom and (y) at the time of and after giving effect to such
purchase and cancellation (as described below), the sum of (1) the aggregate
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries
(excluding any cash and Cash Equivalents held to satisfy minimum cash-on-hand
requirements under Gaming Laws and “cage cash”), plus (2) the aggregate
Unutilized R/C Commitments would not be less than $300.0 million, Borrower may
purchase outstanding Term Loans (other than Term A Facility Loans) on the
following basis:

 

(i)                                     At any time, and from time to time
following the Second Amendment Effective Date, Borrower shall have the right to
purchase, for cash, Term Loans (other than Term A Facility Loans) up to an
amount to be specified by Borrower at a purchase price to be determined, in each
case in accordance with the Auction Procedures established for each such
purchase; provided, however, that (x) Borrower shall be entitled to purchase
Term Loans pursuant to this Section 13.05(d) solely pursuant to an auction
managed by the Auction Manager and shall not be permitted to purchase Term Loans
in any other manner (including pursuant to secondary market purchases) and
(y) Borrower shall not purchase in excess of a total of $400.0 million aggregate
principal amount of Term Loans pursuant to this Section 13.05(d).

 

(ii)                                  With respect to all purchases and
cancellation by Borrower of the Term Loans pursuant to this Section 13.05(d),
such purchases and cancellation shall not, for the avoidance of doubt,
constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09, Section 2.10 or Article IV) for any
purpose hereunder.

 

(iii)                               Immediately upon any Borrower Loan Purchase,
the Term Loans purchased pursuant thereto shall be cancelled for all purposes
and no longer outstanding (and may not be resold, assigned or participated out
by Borrower) for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document, (C) the providing
of any rights to Borrower as a Lender under this Agreement or any other Credit
Document, and (D) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document.

 

(iv)                              Any Borrower Loan Purchase shall be effective
upon recordation in the Register (in the manner set forth below) by the
Administrative Agent (it being understood that such recordation by the
Administrative Agent shall only occur following receipt by the Administrative
Agent of (x) a fully executed and completed Borrower Letter, (y) a fully
executed and completed Borrower Assignment Agreement effecting the assignment
thereof and (z) a written representation from the Borrower that the funds
required to be paid with respect to such Borrower Loan Purchase have been
transmitted to the assigning Lender).  The Administrative Agent shall deliver to
the Lenders upon receipt thereof, the

 

29

--------------------------------------------------------------------------------


 

Borrower Letter as described in clause (x) above.  Each assignment shall be
recorded in the Register following the completion of the relevant auction
conducted pursuant to the relevant Auction Procedures on the Business Day that
the Administrative Agent has received the items noted in clauses (x), (y) and
(z) above, if received by 1:00 p.m. New York time, and on the following Business
Day if received after such time.  Prompt notice of such recordation shall be
provided to Borrower and a copy of such Borrower Assignment Agreement shall be
maintained by the Administrative Agent.  The date of such recordation of a
transfer shall be referred to herein as the “Borrower Assignment Effective
Date.”  After such assignment has been recorded in the Register, the Borrower
and such Term Loans shall each be removed by the Administrative Agent from the
Register in their entirety.  The assignment fee as set forth in
Section 13.05(b) shall not be applicable to any Borrower Loan Purchase
consummated pursuant to this Section 13.05(d).

 

(v)                                 Borrower shall make payment of the purchase
price for Term Loans accepted for purchase pursuant to the Auction Procedures by
transmitting funds directly to the assigning Lender.

 

(vi)                              The provisions of this Section 13.05(d) shall
not require Borrower to offer to purchase any Term Loans.

 

(vii)                           If either S&P or Moody’s ever downgrades the
Borrower’s corporate rating or corporate family rating, as applicable (in each
case to levels less than those in existence on the Second Amendment Effective
Date), for any reason (including as a result of any Borrower Loan Purchase being
deemed to be a “distressed exchange”), then, with respect to each Borrower Loan
Purchase to be consummated thereafter (even if such downgrade is subsequently
“cured”), each of S&P and Moody’s shall have confirmed in writing to the
Borrower that such Borrower Loan Purchase shall not be deemed to be a
“distressed exchange”.

 

(viii)                        At the time of each Borrower Loan Purchase to be
consummated at a time when preceding paragraph (vii) is applicable, the Borrower
shall have delivered to the Administrative Agent and the Auction Manager an
Officer’s Certificate of a Responsible Officer of the Borrower certifying as to
compliance with preceding paragraph (vii).”

 


(OOO)                   ARTICLE XIII OF THE CREDIT AGREEMENT IS HEREBY AMENDED
BY ADDING A NEW SECTION 13.16 AS FOLLOWS:


 

“SECTION 13.16.                              Waiver of Claims.  Notwithstanding
anything in this Agreement or the other Credit Documents to the contrary, the
Credit Parties hereby agree that Borrower shall not acquire any rights as a
Lender under this Agreement as a result of any Borrower Loan Purchase and may
not make any claim as a Lender against any Agent or any Lender with respect to
the duties and obligations of such Agent or Lender pursuant to this Agreement
and the other Credit Documents; provided, however, that, for the avoidance of
doubt, the foregoing shall not impair Borrower’s ability to make a claim in
respect of a breach of the representations or warranties or obligations of the
relevant Assignor in a Borrower Loan Purchase, including in the Standard Terms
and Conditions set forth in the assignment agreement applicable to a Borrower
Loan Purchase.”

 


SECTION 3.                                AMENDMENTS TO ANNEXES AND EXHIBITS. 
THE CREDIT AGREEMENT IS HEREBY AMENDED BY AMENDING OR ADDING THE ANNEXES AND
EXHIBITS THERETO AS FOLLOWS:

 

30

--------------------------------------------------------------------------------


 

(a)                                  Annex B-1 to the Credit Agreement is hereby
replaced in its entirety by Annex B-1 attached hereto.

 

(b)                                 Exhibit A-1 (Form of Revolving Note) is
hereby replaced in its entirety by Exhibit A-1 attached hereto.

 

(c)                                  Exhibit B (Form of Notice of Borrowing) to
the Credit Agreement is hereby replaced in its entirety by Exhibit B attached
hereto.

 

(d)                                 Exhibit L (Form of Letter of Credit Request)
to the Credit Agreement is hereby amended by deleting the parenthetical “(date
must not be beyond the five Business Days prior to the R/C Maturity Date)” in
footnote 4 to such Exhibit.

 

(e)                                  Exhibit P (Form of Auction Procedures)
attached hereto is hereby added to the Credit Agreement.

 

(f)                                    Exhibit Q (Form of Borrower Letter)
attached hereto is hereby added to the Credit Agreement.

 

(g)                                 Exhibit R (Form of Term Loan Extension
Amendment) attached hereto is hereby added to the Credit Agreement.

 

(h)                                 Exhibit S (Form of Revolving Extension
Amendment) attached hereto is hereby added to the Credit Agreement.

 


SECTION 4.                                EXTENSIONS.  AS OF THE SECOND
AMENDMENT EFFECTIVE DATE, EACH LENDER THAT HAS EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT A COUNTERPART OF THIS AMENDMENT INDICATING THAT ALL OR A
PORTION OF ITS REVOLVING COMMITMENTS (AND RELATED REVOLVING LOANS) SHALL BE
EXTENDED SHALL BE DEEMED TO HOLD TRANCHE B REVOLVING COMMITMENTS (AND RELATED
TRANCHE B REVOLVING LOANS) (AND ITS PARTICIPATIONS IN LETTERS OF CREDIT AND
SWINGLINE LOANS IN RESPECT OF SUCH REVOLVING COMMITMENTS SO EXTENDED SHALL BE
DEEMED TO BE PARTICIPATIONS IN RESPECT OF SUCH TRANCHE B REVOLVING COMMITMENTS)
IN SUCH INDICATED AMOUNTS.  EACH SUCH LENDER AGREES THAT SUCH TRANCHE B
REVOLVING COMMITMENTS (AND RELATED TRANCHE B REVOLVING LOANS) ARE SUBJECT TO THE
TERMS OF THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


SECTION 5.                                INCREMENTAL TRANCHE B REVOLVING
COMMITMENTS.  AS OF THE SECOND AMENDMENT EFFECTIVE DATE, EACH PERSON THAT HAS
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT A TRANCHE B REVOLVING LENDER
ADDENDUM AGREES TO HOLD AN INCREMENTAL TRANCHE B REVOLVING COMMITMENT UP TO THE
AMOUNT INDICATED IN SUCH TRANCHE B REVOLVING LENDER ADDENDUM; PROVIDED, HOWEVER,
THAT THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL DETERMINE THE FINAL
ALLOCATION OF INCREMENTAL TRANCHE B REVOLVING COMMITMENTS IN THEIR SOLE
DISCRETION AND MAY ACCEPT OR REJECT ANY INCREMENTAL TRANCHE B REVOLVING
COMMITMENT IN WHOLE OR IN PART; PROVIDED, FURTHER, THAT THE AGGREGATE AMOUNT OF
INCREMENTAL TRANCHE B REVOLVING COMMITMENTS THAT SHALL BE ACCEPTED BY THE
ADMINISTRATIVE AGENT AND THE BORROWER AND BECOME EFFECTIVE ON THE SECOND
AMENDMENT EFFECTIVE DATE SHALL NOT EXCEED $250.0 MILLION (I) MINUS THE AMOUNT BY
WHICH THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING COMMITMENTS (AND RELATED
REVOLVING LOANS) EXTENDED ON THE SECOND AMENDMENT EFFECTIVE DATE EXCEEDS $500.0
MILLION AND (II) PLUS THE AMOUNT BY WHICH THE AGGREGATE PRINCIPAL AMOUNT OF
REVOLVING COMMITMENTS (AND RELATED REVOLVING LOANS) EXTENDED ON THE SECOND
AMENDMENT EFFECTIVE DATE IS LESS THAN $500.0 MILLION (PROVIDED THAT (A) THE
AMOUNT REFERRED TO IN THIS CLAUSE (II) SHALL NOT EXCEED $25.0 MILLION AND (B) ON
THE SECOND AMENDMENT EFFECTIVE DATE, THE AGGREGATE AMOUNT OF TRANCHE A REVOLVING
COMMITMENTS SHALL BE PERMANENTLY REDUCED BY AN AMOUNT EQUAL TO THE AMOUNT
REFERRED TO IN THIS CLAUSE (II) (WHICH SHALL

 

31

--------------------------------------------------------------------------------


 


BE PRO RATA AMONG TRANCHE A REVOLVING LENDERS)).  EACH INCREMENTAL TRANCHE B
REVOLVING LENDER HOLDING AN INCREMENTAL TRANCHE B REVOLVING COMMITMENT THAT IS
ACCEPTED BY THE ADMINISTRATIVE AGENT AND THE BORROWER AGREES THAT SUCH
INCREMENTAL TRANCHE B REVOLVING COMMITMENT IS SUBJECT TO THE TERMS OF THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


SECTION 6.                                CONSENT AND WAIVER.  PURSUANT TO
SECTION 13.04 OF THE CREDIT AGREEMENT, THE LENDERS PARTY HERETO HEREBY CONSENT
TO THE TRANSACTIONS DESCRIBED IN THIS AMENDMENT AND WAIVE THE REQUIREMENTS OF
ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT THAT MIGHT
OTHERWISE RESULT IN A BREACH OF THE CREDIT AGREEMENT OR SUCH OTHER CREDIT
DOCUMENTS OR A DEFAULT OR EVENT OF DEFAULT AS A RESULT OF OR IN CONNECTION WITH
THE CONSUMMATION OF SUCH TRANSACTIONS.


 


SECTION 7.                                CONDITIONS TO EFFECTIVENESS.  THIS
AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “SECOND AMENDMENT EFFECTIVE
DATE”) ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:


 

(a)                                  the Administrative Agent (or its counsel)
shall have received from the Required Lenders, the L/C Lender, the Swingline
Lender, the Borrower, the Guarantors and each of the other parties hereto, a
counterpart of this Amendment signed on behalf of such party;

 

(b)                                 a minimum aggregate principal amount to be
agreed by the Borrower and the Co-Lead Arrangers of Revolving Commitments (and
related Revolving Loans) shall have been agreed to be extended by Extending
Revolving Lenders;

 

(c)                                  the Administrative Agent shall have
received payment of (i) a consent fee on behalf of each Lender consenting to
this Amendment in an amount equal to 0.20% of the aggregate amount of Term Loans
and/or Revolving Commitments held by such Lender, (ii) an additional extension
fee on behalf of each Revolving Lender also agreeing to become an Extending
Revolving Lender in an amount equal to 0.90% of the aggregate amount of the
Revolving Commitments (and related Revolving Loans) of such Lender being
extended and (iii) an upfront fee in an amount to be agreed by the Borrower and
the Administrative Agent on behalf of each Person agreeing to hold an
Incremental Tranche B Revolving Commitment that is accepted by the
Administrative Agent and the Borrower, in each case, to the extent that such
Lender or other Person has executed and delivered to the Administrative Agent
(or its designee) a counterpart hereof (and/or, in the case of clause (iii), an
Incremental Tranche B Revolving Lender Addendum) by 5:00 p.m. (New York time) on
August 25, 2009 (it being understood that the Borrower in its sole discretion
may, but shall be under no obligation to, agree with the Administrative Agent
(A) to pay the fees referred to in clauses (i) and (ii) to the Administrative
Agent on behalf of Revolving Lenders that consent to this Amendment and agree to
become Extending Revolving Lenders after such time and date, (B) to pay the fee
referred to in clause (ii) to the Administrative Agent on behalf of Revolving
Lenders that have consented to this Amendment before such time and date and
agree to become Extending Revolving Lenders after such time and date and/or
(C) to pay the fee referred to in clause (iii) to the Administrative Agent on
behalf of Persons that agree after such time and date to hold an Incremental
Tranche B Revolving Commitment that is accepted by the Administrative Agent and
the Borrower);

 

(d)                                 the Co-Lead Arrangers shall have received
all respective fees and expenses due to them pursuant to those certain
engagement letters by and between certain of the Co-Lead Arrangers and the
Borrower relating to this Amendment;

 

32

--------------------------------------------------------------------------------


 

(e)                                  the Administrative Agent shall have
received reimbursement or payment of all fees and expenses (including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP)
incurred in connection with this Amendment to the extent invoiced;

 

(f)                                    all corporate and other proceedings taken
or to be taken in connection with this Amendment and all documents incidental
thereto, whether or not referred to herein, shall be reasonably satisfactory in
form and substance to the Administrative Agent and the Administrative Agent
shall have received certified true and complete copies of the charter and
by-laws and all amendments thereto (or equivalent documents) of each Credit
Party and of all corporate or other authority for each Credit Party (including
board of directors (or the functional equivalent thereof) resolutions) with
respect to the execution, delivery and performance of this Amendment and each
other document to be delivered by each such Credit Party from time to time in
connection herewith and the extensions of credit hereunder, certified as of the
Second Amendment Effective Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of each such Credit Party;

 

(g)                                 the representations and warranties in
Section 8 of this Amendment shall be true and correct (or, in the case of the
representations and warranties in Section 8(c) and 8(f), true and correct in all
material respects) and the Administrative Agent shall have received an Officer’s
Certificate of Borrower, dated the Second Amendment Effective Date, certifying
to the effect set forth in Sections 8(d) and 8(e) of this Amendment;

 

(h)                                 the Borrower shall have received receipt of
approvals required for this Amendment from any applicable Gaming Authority;

 

(i)                                     the Borrower shall have provided to the
Administrative Agent a Notice of Borrowing within the relevant time period
specified in Section 4.05 of the Credit Agreement in respect of any borrowing of
Revolving Loans to be made on the Second Amendment Effective Date;

 

(j)                                     the conditions precedent set forth in
Section 7.02 of the Credit Agreement shall be satisfied in respect of any
borrowing of Revolving Loans to be made on the Second Amendment Effective Date
and the Administrative Agent shall have received an Officer’s Certificate of
Borrower, dated the Second Amendment Effective Date, certifying to such effect;

 

(k)                                  all Term A Facility Loans outstanding under
the Credit Agreement shall have been repaid prior to, or shall be repaid
concurrently with, the effectiveness of this Amendment on the Second Amendment
Effective Date in accordance with the terms of the Credit Agreement;

 

(l)                                     not less than $70.0 million aggregate
principal amount of Term B Facility Loans shall have been repaid prior to, or
shall be repaid concurrently with, the effectiveness of this Amendment on the
Second Amendment Effective Date in accordance with the terms of the Credit
Agreement;

 

(m)                               the Administrative Agent and the Collateral
Agent shall have received the results of lien searches conducted against
Borrower and its Restricted Subsidiaries;

 

(n)                                 the Administrative Agent shall have received
a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Real Property (together with
(y) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each applicable Guarantor relating

 

33

--------------------------------------------------------------------------------


 

thereto and (z) evidence of insurance with respect to the Mortgaged Real
Properties in form and substance reasonably satisfactory to the Collateral
Agent); and

 

(o)                                 the Administrative Agent shall have received
legal opinions in form and substance satisfactory to the Administrative Agent,
dated the Second Amendment Effective Date, of (i) Skadden, Arps, Slate,
Meagher & Flom LLP, counsel to the Borrower and certain of the Guarantors,
(ii) Ballard Spahr LLP, Pennsylvania counsel to the Borrower, and (iii) local
counsel to certain of the Credit Parties in Delaware, Illinois, Indiana,
Louisiana, Maine, Mississippi, Missouri and West Virginia, in each case
addressed to the Administrative Agent and each Lender and with respect to such
matters as the Administrative Agent shall reasonably request.

 

Upon satisfaction of the conditions precedent set forth above, the
Administrative Agent shall promptly notify the Borrower and the Lenders of its
determination that this Amendment has become effective, which determination
shall, absent manifest error, be conclusive and binding on the Borrower and the
Lenders for all purposes.

 

Concurrently with the effectiveness of this Amendment on the Second Amendment
Effective Date, the aggregate amount of Tranche A Revolving Commitments shall be
permanently reduced by the amount, if any, required by Section 5 of this
Amendment (which shall be pro rata among Tranche A Revolving Lenders) and the
Borrower shall repay such amount of Tranche A Revolving Loans as is necessary to
cause the remaining Tranche A Revolving Commitments to equal or exceed the
outstanding Tranche A Revolving Loans, Swingline Exposure and L/C Liabilities of
Tranche A Revolving Lenders, in each case, in accordance with the Credit
Agreement.

 


SECTION 8.                                REPRESENTATIONS AND WARRANTIES.  EACH
CREDIT PARTY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF
THE LENDERS THAT:


 

(a)                                  This Amendment has been duly executed and
delivered by such Credit Party and constitutes its legal, valid and binding
obligation, enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(b)                                 The execution, delivery and performance by
such Credit Party of this Amendment are within such Credit Party’s corporate or
other organizational powers, have been duly authorized by all necessary
corporate or other organizational action, and do not (i) contravene the
constitutional or organizational documents of such Credit Party; (ii) contravene
any material law, statute, rule or regulation binding on or affecting such
Credit Party, except as would not result in a Material Adverse Effect;
(iii) violate or result in a default or event of default or an acceleration of
any rights or benefits (A) under the Credit Agreement or any other Credit
Document or (B) except as would not result in a Material Adverse Effect, any
material indenture, agreement or other instrument binding upon such Credit
Party; or (iv) result in, or require the creation or imposition of, any Lien on
any assets of such Credit Party that would have or could reasonably be expected
to have a Material Adverse Effect, except Liens created under the Credit
Documents.

 

(c)                                  After giving effect to this Amendment,
neither the modification of the Credit Agreement effected pursuant to this
Amendment nor the execution, delivery, performance or effectiveness of this
Amendment:

 

34

--------------------------------------------------------------------------------


 

(I)                                     IMPAIRS THE VALIDITY, EFFECTIVENESS OR
PRIORITY OF THE LIENS GRANTED PURSUANT TO ANY CREDIT DOCUMENT, AND SUCH LIENS
CONTINUE UNIMPAIRED WITH THE SAME PRIORITY TO SECURE REPAYMENT OF ALL
OBLIGATIONS, WHETHER HERETOFORE OR HEREAFTER INCURRED; OR

 

(II)                                  REQUIRES THAT ANY NEW FILINGS BE MADE OR
OTHER ACTION TAKEN TO PERFECT OR TO MAINTAIN THE PERFECTION OF SUCH LIENS OTHER
THAN THE ACTIONS REQUIRED BY SECTION 7 OF THIS AMENDMENT.

 

(d)                                 Both before and after giving effect to this
Amendment, the representations and warranties of each Credit Party set forth in
the Credit Documents (including, without limitation, the representations and
warranties set forth in Article VIII of the Credit Agreement) are true and
correct in all material respects on and as of the Second Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date).

 

(e)                                  Both before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing.

 

(f)                                    There has been no change in the
information required pursuant to the Perfection Certificate dated April 6, 2009,
except as set forth in an updated Perfection Certificate executed and delivered
by the Borrower to the Administrative Agent and the Collateral Agent on or prior
to the Second Amendment Effective Date.

 


SECTION 9.                                REAL ESTATE MATTERS.  THE BORROWER
COVENANTS THAT IT SHALL DELIVER TO THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT,
AS APPLICABLE:


 

(a)                                  with respect to (1) each Mortgage
encumbering Mortgaged Real Property, an amendment thereof (each a “Mortgaged
Real Property Amendment”) duly executed and acknowledged by the applicable
Credit Party, and (2) each Ship Mortgage encumbering Mortgaged Vessels, an
amendment thereof (each a “Ship Mortgage Amendment”, and together with the
Mortgaged Real Property Amendments, the “Mortgage Amendment(s)”), in each case,
in form for recording or filing in the recording office or filing office where
each such Mortgage or Ship Mortgage was recorded or filed, together with such
documentation, including without limitation, certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law or which shall be required to confirm the
current ownership of or title to all Mortgaged Real Property and Mortgaged
Vessels and in form and substance reasonably satisfactory to the Collateral
Agent;

 

(b)                                 with respect to each Mortgaged Real
Property, the results of Lien (including tax) searches conducted by a title
insurance company, and in form and substance, reasonably satisfactory to the
Administrative Agent;

 

(c)                                  with respect to each Mortgage Amendment,
opinions of local counsel and admiralty counsel to the Credit Parties, which
opinions (1) shall be addressed to each Agent and each of the Lenders, (2) shall
cover the due authorization, execution, delivery and enforceability of the
respective Mortgage or Ship Mortgage as amended by the respective Mortgage
Amendment, as applicable, and such other matters incident to the transactions
contemplated herein as the Agents may reasonably request and (3) shall be in
form and substance reasonably satisfactory to the Agents; and

 

35

--------------------------------------------------------------------------------


 

(d)                                 evidence acceptable to the Collateral Agent
of payment by the appropriate Credit Party of all applicable search and
examination charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording and filing of the
Mortgage Amendments referred to in this Section 9.

 

The Borrower shall deliver or cause to be delivered each of the documents and
instruments required pursuant to this Section 9 within thirty (30) days after
the Second Amendment Effective Date, unless extended by the Administrative Agent
in its sole discretion.

 


SECTION 10.                          OTHER MATTERS.  THE CREDIT PARTIES
ACKNOWLEDGE AND AGREE THAT THE CREDIT AGREEMENT (AS MODIFIED HEREBY) AND EACH
OTHER CREDIT DOCUMENT, AND ALL OBLIGATIONS AND LIENS THEREUNDER, ARE VALID AND
ENFORCEABLE AGAINST THE CREDIT PARTIES IN EVERY RESPECT AND ALL OF THE TERMS AND
CONDITIONS THEREOF ARE LEGALLY BINDING UPON THE CREDIT PARTIES, IN EACH CASE ALL
WITHOUT OFFSET, COUNTERCLAIMS OR DEFENSES OF ANY KIND, AND THEY ARE HEREBY
REAFFIRMED AND RATIFIED.


 

By executing and delivering a counterpart hereof, each Credit Party hereby
agrees that all Obligations of the Credit Parties shall be fully guaranteed
pursuant to the Guarantees. Each of the Credit Parties acknowledges and agrees
that all of its assets pledged, assigned, conveyed, mortgaged, hypothecated or
transferred to the Collateral Agent pursuant to the Security Documents are (and
shall continue to be) subject to the fully perfected liens and security
interests of the Collateral Agent for the benefit of the Secured Parties
(subject to any applicable provisions set forth in the Credit Documents with
respect to limitations as to Liens on the Collateral), as collateral security
for all of the Obligations. In connection with the foregoing, each Credit Party
hereby respectively reaffirms and ratifies (a) any Guarantee given by it and
(b) its prior conveyances to the Collateral Agent for the benefit of the Lenders
of a continuing security interest in and Lien on the Collateral described in the
instrument conveying such security interest.

 


SECTION 11.                          REFERENCE TO AND EFFECT ON THE AGREEMENT. 
ON AND AFTER GIVING EFFECT TO THIS AMENDMENT, EACH REFERENCE IN THE CREDIT
AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN EACH OF THE CREDIT
DOCUMENTS TO “THE CREDIT AGREEMENT,” “THEREUNDER,” “THEREOF” OR WORDS OF LIKE
IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE
CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.  THE CREDIT AGREEMENT AND EACH OF
THE OTHER CREDIT DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND
SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS
RATIFIED AND CONFIRMED.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF
ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR ANY AGENT UNDER ANY OF THE CREDIT
DOCUMENTS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF ANY OF THE CREDIT
DOCUMENTS.


 


SECTION 12.                          COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT
ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE TO THIS AMENDMENT BY TELECOPIER OR ELECTRONIC MAIL SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 13.                          GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE

 

36

--------------------------------------------------------------------------------


 


COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AMENDMENT, THE
BORROWER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.


 


SECTION 14.                          CERTAIN NOTICES.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN SECTIONS 2 THROUGH 11 OF THIS AMENDMENT OR
SECTION 4.05 OF THE CREDIT AGREEMENT, (I) THE NOTICE OF BORROWING REFERRED TO IN
SECTION 7(I) OF THIS AMENDMENT, (II) THE NOTICE OF PREPAYMENT IN RESPECT OF THE
REPAYMENT OF TERM A FACILITY LOANS REFERRED TO IN SECTION 7(K) OF THIS AMENDMENT
AND (III) THE NOTICE OF REDUCTION IN RESPECT OF THE PERMANENT REDUCTION OF
TRANCHE A REVOLVING COMMITMENTS (AND ANY REQUIRED REPAYMENT OF TRANCHE A
REVOLVING LOANS), IF ANY, REQUIRED BY SECTION 5 OF THIS AMENDMENT, IN EACH CASE,
DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT MAY BE CONDITIONED ON THE
SATISFACTION OF THE CONDITIONS IN SECTION 7 OF THIS AMENDMENT.


 

[Signature Pages Follow]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be bound hereby, have caused this
Amendment to be executed on their behalf by their duly authorized officers on
the date first above written.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

      /s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Treasurer

 

 

 

 

 

 

 

BSL, INC.

 

BTN, INC.

 

CHC CASINOS CORP.

 

CRC HOLDINGS, INC.

 

HOLLYWOOD CASINO CORPORATION

 

HWCC-TUNICA, INC.

 

LOUISIANA CASINO CRUISES, INC.

 

MOUNTAINVIEW THOROUGHBRED RACING

 

 

ASSOCIATION

 

PENN BULLPEN, INC.

 

PENN BULLWHACKERS, INC.

 

PENN NATIONAL HOLDING COMPANY

 

PENNSYLVANIA NATIONAL TURF CLUB, INC.

 

ARGOSY GAMING COMPANY

 

THE INDIANA GAMING COMPANY

 

INDIANA GAMING HOLDING COMPANY

 

THE MISSOURI GAMING COMPANY

 

OHIO RACING COMPANY

 

RACEWAY PARK, INC.

 

CRAZY HORSES, INC.

 

 

 

 

 

By:

      /s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Treasurer

 

 

 

 

 

 

 

PNGI CHARLES TOWN GAMING LIMITED

 

 

LIABILITY COMPANY

 

By:

Penn National Holding Company,

 

 

Its Managing Member

 

 

 

 

 

 

 

By:

      /s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Treasurer

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

INDIANA GAMING II, L.P.

 

By:

Indiana Gaming Holding Company,

 

 

Its General Partner

 

 

 

 

 

 

 

By:

      /s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Treasurer

 

 

 

 

 

 

 

INDIANA GAMING COMPANY, L.P.

 

By:

The Indiana Gaming Company,

 

 

Its General Partner

 

 

 

 

 

 

 

By:

      /s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Treasurer

 

 

 

 

 

 

 

PENN NATIONAL GSFR, LLC

 

By:

Penn National Gaming, Inc.,

 

 

Its Sole Member

 

 

 

 

 

 

 

By:

      /s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Treasurer

 

 

 

 

 

 

 

ALTON GAMING COMPANY

 

ARGOSY OF IOWA, INC.

 

BANGOR HISTORIC TRACK, INC.

 

EMPRESS CASINO JOLIET CORPORATION

 

HOLLYWOOD CASINO-AURORA, INC.

 

IOWA GAMING COMPANY

 

 

 

 

 

By:

      /s/ Peter M. Carlino

 

 

Name:  Peter M. Carlino

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

BELLE OF SIOUX CITY, L.P.

 

By:

Iowa Gaming Company,

 

 

Its General Partner

 

 

 

 

 

 

 

By:

      /s/ Peter M. Carlino

 

 

Name:  Peter M. Carlino

 

 

Title: Chief Executive Officer

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

KANSAS PENN GAMING LLC

 

PENN SUMNER, LLC

 

ZIA PARK LLC

 

 

 

 

 

By:

      /s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Treasurer

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Co-Lead Arranger, Co-Book Running Manager
and Auction Manager

 

 

 

 

 

By:

      /s/ Kevin Sherlock

 

 

Name: Kevin Sherlock

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

      /s/ William Frauen

 

 

Name: William Frauen

 

 

Title: Managing Director

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Co-Lead Arranger and

 

Co-Book Running Manager

 

 

 

 

 

By:

      /s/ Whitney Wall

 

 

Name:  Whitney Wall

 

 

Title: Vice President

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA SECURITIES LLC,

 

as Co-Lead Arranger and

 

Co-Book Running Manager

 

 

 

 

 

By:

      /s/ Richard Arendale

 

 

Name: Richard Arendale

 

 

Title: Principal

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

RBS SECURITIES INC.,

 

as Co-Lead Arranger and

 

Co-Book Running Manager

 

 

 

 

 

By:

      /s/ Douglas P. Harmon

 

 

Name: Douglas P. Harmon

 

 

Title: Managing Director

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and L/C
Lender

 

 

 

 

 

By:

      /s/ Peitty Chou

 

 

Name: Peitty Chou

 

 

Title: Vice President

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent

 

 

 

 

 

By:

      /s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

 

Title: Senior Vice President

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent, Collateral
Agent and Swingline Lender

 

 

 

 

 

By:

      /s/ Erin Morrissey

 

 

Name: Erin Morrissey

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

      /s/ Evelyn Thierry

 

 

Name: Evelyn Thierry

 

 

Title: Vice President

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK NATIONAL ASSOCIATION,
as L/C Lender

 

 

 

 

 

 

 

By:

      /s/ G. Lee Wagner, Jr.

 

 

Name: G. Lee Wagner, Jr.

 

 

Title: Vice President

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

*

,

 

as Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

If two signatures are required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Amount of Revolving Commitments Extended:

$

 

 

 

--------------------------------------------------------------------------------

* Form of signature page executed by the other lenders party to this amendment.

 

[Signature page to Second Amendment]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

LENDER ADDENDUM

 

Reference is made to the SECOND AMENDMENT (the “Second Amendment”) to be entered
into among PENN NATIONAL GAMING, INC., a Pennsylvania corporation, DEUTSCHE BANK
SECURITIES INC., WELLS FARGO SECURITIES, LLC and BANC OF AMERICA SECURITIES LLC,
as co-lead arrangers and co-book running managers, WELLS FARGO BANK, NATIONAL
ASSOCIATION and BANK OF AMERICA, N.A., as syndication agents, the Lenders party
thereto, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Swingline Lender,
Administrative Agent and Collateral Agent under the Credit Agreement (as defined
below), WACHOVIA BANK NATIONAL ASSOCIATION, as L/C Lender under the Credit
Agreement, and the other parties thereto to the Credit Agreement, dated as of
October 3, 2005 (as amended, modified or supplemented prior to the Second
Amendment Effective Date, the “Credit Agreement”), among the Borrower, the
Subsidiary Guarantors party thereto from time to time, the Lenders from time to
time party thereto, the L/C Lenders party thereto, DEUTSCHE BANK SECURITIES
INC., GOLDMAN SACHS CREDIT PARTNERS L.P. and LEHMAN BROTHERS INC., as joint lead
arrangers and joint bookrunners, GOLDMAN SACHS CREDIT PARTNERS L.P. and LEHMAN
COMMERCIAL PAPER INC., as co-syndication agents, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as swingline lender, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) and
as collateral agent, and CALYON NEW YORK BRANCH, WELLS FARGO BANK, NATIONAL
ASSOCIATION and BANK OF SCOTLAND, as co-documentation agents.  Unless otherwise
defined herein, terms defined in the Second Amendment and used herein shall have
the meanings given to them in the Second Amendment.

 

The undersigned hereby agrees to become an Incremental Tranche B Revolving
Lender under the Credit Agreement, as amended by the Second Amendment, having an
Incremental Tranche B Revolving Commitment of
$                                  .  The undersigned understands that final
allocations of Incremental Tranche B Revolving Commitments will be made at the
sole discretion of the Administrative Agent and the Borrower and that the
Administrative Agent and the Borrower may accept or reject any Incremental
Tranche B Commitment in whole or in part.

 

THIS TRANCHE B REVOLVING LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Delivery of an executed signature page hereof by facsimile transmission (or
email) shall be effective as delivery of a manually executed counterpart hereof.

 

The undersigned’s address for notices pursuant to the Credit Agreement is as
follows:

 

Name of Incremental Tranche B Revolving Lender:

 

 

Notice Address:

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Tranche B Revolving Lender
Addendum to be duly executed and delivered by its proper and duly authorized
officers as of this            day of August 2009.

 

 

 

,

 

as Incremental Tranche B Revolving Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

If two signatures are required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

ANNEX B-1

 

Applicable Margin for Revolving Loans,

Swingline Loans and Term A Facility Loans

and

Applicable Fee Percentage

 

Pricing

 

Consolidated Total

 

Applicable Margin
for Tranche A 
Revolving Loans,
Swingline Loans (1) and
Term A Facility Loans

 

Applicable Margin
for Tranche B
Revolving Loans and
Swingline Loans (1)

 

Applicable
Fee

 

Level

 

Leverage Ratio

 

LIBOR+

 

ABR+

 

LIBOR+

 

ABR+

 

Percentage (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level I

 

Greater than 5.50 to 1.00

 

2.25

%

1.25

%

3.75

%

2.75

%

0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level II

 

Less than or equal to 5.50 to 1.00 but greater than 5.00 to 1.00

 

2.00

%

1.00

%

3.50

%

2.50

%

0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level III

 

Less than or equal to 5.00 to 1.00 but greater than 4.50 to 1.00

 

1.75

%

0.75

%

3.25

%

2.25

%

0.375

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level IV

 

Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

1.50

%

0.50

%

3.00

%

2.00

%

0.300

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level V

 

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

1.25

%

0.25

%

2.75

%

1.75

%

0.250

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level VI

 

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

1.00

%

0.00

%

2.50

%

1.50

%

0.250

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level VII

 

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

 

1.00

%

0.00

%

2.25

%

1.25

%

0.250

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level VIII

 

Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00

 

1.00

%

0.00

%

2.00

%

1.00

%

0.250

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level IX

 

Less than or equal to 2.00 to 1.00

 

1.00

%

0.00

%

1.75

%

0.75

%

0.250

%

 

--------------------------------------------------------------------------------

(1)           Swingline Loans may only be maintained as ABR Loans.  For so long
as multiple Tranches of Revolving Commitments are outstanding, the interest rate
on Swingline Loans shall be the weighted average of the rates then applicable to
ABR Loans that are Revolving Loans based on the respective Revolving Commitments
outstanding under each such Tranche.

 

(2)           Applies to Revolving Facility.

 

B-1

--------------------------------------------------------------------------------